Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 1 of 64 PageID #:487




                             Exhibit 4
      Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 2 of 64 PageID #:488


No Shepard’s Signal™
As of: December 2, 2015 9:43 AM EST


                                    Christian Dior Couture, S.A. v. Liu
                    United States District Court for the Northern District of Illinois, Eastern Division
                                 November 17, 2015, Decided; November 17, 2015, Filed
                                                       No. 15 C 6324

Reporter
2015 U.S. Dist. LEXIS 158225

CHRISTIAN DIOR COUTURE, S.A., Plaintiff, v. LEI LIU,             Plaintiff Christian Dior Couture, S.A. (Dior) allegedly
et al., Defendants.                                              engages in the manufacture, sale, and distribution of luxury
                                                                 merchandise worldwide. Dior’s merchandise is allegedly
                                                                 labeled with federally-registered trademarks and sold to
Core Terms
                                                                 consumers by authorized retailers throughout the United
                                                                 States. Omfeng and Silvery allegedly operate as commercial
consumers, personal jurisdiction, contacts, jewelry, products,   internet stores on the website AliExpress.com [*2]
infringed, seller, motion to dismiss, ship, purposefully,        (AliExpress) and sell products to buyers in the United
activities, courts, sales, sufficient evidence, fair play,       States. The owners of Omfeng and Silvery allegedly reside
trademarks, contends, internet, argues, reside                   in the People’s Republic of China. Dior contends that until
                                                                 the court granted its request for injunctive relief, Defendants
Counsel: [*1] For Christian Dior Couture, S.A., Plaintiff:       were offering counterfeit Dior products for sale on their
Kevin W. Guynn, LEAD ATTORNEY, Amy Crout Ziegler,                internet stores on AliExpress. Dior’s amended complaint
Jessica Lea Bloodgood, Justin R. Gaudio, Greer, Burns &          includes claims brought pursuant to 15 U.S.C. 1501, et seq.
Crain, Ltd., Chicago, IL.                                        of the Lanham Act (Lanham Act) for trademark infringement
                                                                 and counterfeiting (Count I), false designation of origin
For Wholesale 925 Silver Jewelry Online Store, OMFENG,           claims (Count II), cybersquatting claims (Count III), and
Defendants: Michael Joseph Parrent, LEAD ATTORNEY,               claims brought pursuant to the Illinois Uniform Deceptive
Barrister Law, Chicago, IL.                                      Trade Practices Act, 815 ILCS § 510, et seq. (Count IV).
                                                                 Dior filed a motion for a temporary restraining order (TRO)
For YWBeads Rhinestone & Beads Firm, Zaki Company                to stop the alleged counterfeit sales, which the court
01, Zaki Company 02, Defendants: Cathleen S Huang,               granted. At a subsequent preliminary injunction hearing,
Richard A Ergo, LEAD ATTORNEYS, Bowles & Verna,                  Dior presented evidence that Defendants targeted their
Llp, Walnut Creek, CA.                                           internet stores towards consumers in the United States,
                                                                 including Illinois. Defendants, at that time, argued that the
Judges: Samuel Der-Yeghiayan, United States District             court lacked personal jurisdiction over them since they were
Judge.                                                           located in China and had no sales in Illinois. The court
                                                                 found that it had personal jurisdiction over the Defendants
Opinion by: Samuel Der-Yeghiayan                                 since Dior had sufficiently [*3] established, at that stage in
                                                                 the proceedings, that Defendants were directly targeting
Opinion                                                          their business activities toward consumers in the United
                                                                 States, including Illinois. The court then entered the
                                                                 preliminary injunction order. Defendants now move to
MEMORANDUM OPINION
                                                                 dismiss the instant action pursuant to Federal Rule of Civil
SAMUEL DER-YEGHIAYAN, District Judge
                                                                 Procedure 12(b)(2), again arguing that this court lacks
This matter is before the court on Defendant Omfeng              personal jurisdiction over them.
(Omfeng) and Defendant Wholesale 925 Silvery Jewelry’s
(Silvery) motions to dismiss. For the reasons stated below,      LEGAL STANDARD
the motions to dismiss are denied.
                                                                 Pursuant to Federal Rule of Civil Procedure 12(b)(2), a
BACKGROUND                                                       party can move to dismiss claims for lack of personal
      Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 3 of 64 PageID #:489
                                                                                                                     Page 2 of 4
                                              2015 U.S. Dist. LEXIS 158225, *3

jurisdiction. Fed. R. Civ. P. 12(b)(2). The plaintiff bears the    A. Omfeng
burden of demonstrating the existence of personal
jurisdiction. Steel Warehouse of Wisconsin, Inc. v. Leach,         Omfeng contends that it is not subject to personal
154 F.3d 712, 715 (7th Cir. 1998); RAR, Inc. v. Turner             jurisdiction, arguing that it did not have any intentional
Diesel, Ltd., 107 F.3d 1272, 1276 (7th Cir. 1997). When the        contacts with Illinois consumers. (O Mot. 2-6); (O Reply
court adjudicates a motion to dismiss brought pursuant to          1-2). Omfeng claims that it is not based in Illinois and its
Rule 12(b)(2) based on written materials submitted to the          owners and employees reside in China. (O Mot 1-3).
court, ″the plaintiff need only make out a prima facie case        Omfeng argues that its owner, FenFen Zeng, is a citizen and
of personal jurisdiction.″ Purdue Research Found. v. Sanofi        resident of the People’s Republic of China and has never
-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003)(internal      visited Illinois. However, the record shows that Omfeng
quotations omitted). In determining whether the plaintiff has      regularly sells to consumers in the United States and
met his burden, the ″court accepts all well-pleaded                recently offered to sell jewelry to an Illinois consumer.
allegations in the complaint as true.″ Hyatt Int’l. Corp. v.       (Resp. O 4-5). Omfeng’s Illinois offer occurred on
Coco, 302 F.3d 707, 712-13 (7th Cir. 2002). In addition,           AliExpress this year and involved jewelry that infringed on
″the plaintiff is entitled to the resolution in its favor of all   Dior’s product line. (Resp. O 4-5). The Seventh Circuit has
disputes concerning relevant facts presented in the record.″       also found that when a company indicates to consumers an
Purdue Research Found., 338 F.3d at 782; see also Leong v.         ability to ship to a certain state, that such an offer to
SAP America, Inc., 901 F.Supp. 2d 1058, 1061-62 (N.D. Ill.         consumers is pertinent in assessing whether that company is
2012)(explaining that ″when the defendant challenges by            subject to personal jurisdiction. Illinois v. Hemi Grp. LLC,
declaration a fact alleged in the plaintiff’s complaint, the
                                                                   622 F.3d 754, 758 (7th Cir. 2010). The record shows that
plaintiff has an obligation [*4] to go beyond the pleadings
                                                                   Omfeng operates on AliExpress, which prices products [*6]
and submit affirmative evidence supporting the exercise of
                                                                   in U.S. dollars and the consumers that purchase Omfeng’s
jurisdiction″).
                                                                   products are informed that Omfeng will ship the products to
                                                                   the United States, including Illinois. Dior has shown that
DISCUSSION
                                                                   Omfeng sells products to consumers in the United States
Defendants contend that this court lacks personal jurisdiction     and has offered to sell and ship jewelry to Illinois. By both
over them and that all claims brought against them should          operating on AliExpress and actually offering to sell a
thus be dismissed. Personal jurisdiction involves                  product to an Illinois consumer, Omfeng has intentionally
consideration of both federal and state law. Illinois v. Hemi      directed its activities at Illinois and purposefully availed
Group, LLC, 622 F.3d 754, 756-57 (7th Cir. 2010)(stating           itself of the privilege of conducting business in Illinois.
that the Court was ″still unable to discern an operative           Dworkin, 601 F.3d at 701. Further, the alleged injury in this
difference between the limits imposed by the Illinois              case arises directly out of Omfeng’s offer to sell jewelry to
Constitution and the federal limitations on personal               an Illinois consumer. Id. Omfeng also argues that the
jurisdiction″)(internal quotations omitted)(quoting Hyatt          jewelry it offered for sale in Illinois was never actually sold
Int’l Corp., 302 F.3d at 715). A court has general personal        to the Illinois buyer in question. (O Reply 1-4). However,
jurisdiction over a defendant if the defendant has ″continuous
                                                                   Omfeng has pointed to no controlling precedent that would
and systematic″ contacts with the forum that are ″sufficiently
                                                                   require a completed sale in order to be subject to personal
extensive and pervasive to approximate physical presence.″
                                                                   jurisdiction. If Omfeng made efforts to extend offers to
Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010). The
                                                                   Illinois consumers, Omfeng purposefully availed itself of
court has specific personal jurisdiction over a defendant if
                                                                   the privilege of conducting business in Illinois, whether or
″(1) the defendant has purposefully directed his activities at
the forum state or purposefully availed himself of the             not the deals were finalized. In addition, whether the
privilege of conducting business in that state, and (2) the        jewelry in question was actually sold is not [*7] pertinent to
alleged injury arises out of the defendant’s forum-related         Omfeng’s liability since a mere offer to sell infringed
activities.″ Id. at 702 (citation omitted). Dior argues that       merchandise is sufficient to establish liability under the
Defendants are subject to the jurisdiction of this court based     Lanham Act. 15 U.S.C. § 1114.
on specific personal [*5] jurisdiction. (Resp. O 7-10; Resp.
                                                                   Omfeng further argues that the jewelry in question did not
S 6-10).
                                                                   infringe on Dior’s product line. This court was provided
                                                                   with evidence at the TRO and preliminary injunction stage.
I. Contacts with Illinois
                                                                   In evaluating the merits of Dior’s claims, this court found
Defendants argue that they lack sufficient contacts with           sufficient evidence of infringing conduct by Omfeng. Dior
Illinois to be subject to personal jurisdiction.                   has also provided additional evidence in response to the
      Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 4 of 64 PageID #:490
                                                                                                                      Page 3 of 4
                                               2015 U.S. Dist. LEXIS 158225, *7

instant motion. Dior is not required to prove its case at this      offer to sell jewelry to an Illinois consumer. Therefore, Dior
juncture. Purdue Research Found., 338 F.3d at 782. Although         has presented sufficient evidence to establish a prima facie
Omfeng contends that the jewelry in question is not                 case as to Silvery’s contacts with Illinois to show that it is
infringing, there is no indication that Omfeng has made the         subject to personal jurisdiction.
actual product in question available to Dior. Nor has Dior
yet been given the opportunity to conduct discovery in this         II. Fair Play
case. Dior has provided sufficient evidence to show that the
product in question was an infringing product. Therefore,           Defendants argue that they are merely sellers in a global
Dior has presented sufficient evidence to establish a prima         market place and that consumers who choose to reach out to
facie case as to Omfeng’s contacts with Illinois to show that       them for products should understand that they will have no
it is subject to personal jurisdiction.                             legal recourse in the consumers’ home forums. Defendants
                                                                    also argue that [*10] companies such as Dior who are
B. Silvery                                                          bringing Lanham Act claims such as this should not be able
                                                                    bring suit in United States courts.
Silvery contends that it is not subject to personal jurisdiction,
arguing that it did not purposefully direct [*8] its activities     In the instant action, it is true that Dior is not a company
at residents of Illinois. (S Mot. 4); (S Reply 1-2). Silvery        based in the United States. The Supreme Court has explained,
argues personal jurisdiction cannot exist since the offer was       however, that ″[t]he Lanham Act provides national protection
″made from within China. . . .″ (S Mot. 4); (S Reply 4-5).          of trademarks in order to secure to the owner of the mark the
However, Silvery points to no controlling precedent that            goodwill of his business and to protect the ability of
would insulate a seller from being subject to personal              consumers to distinguish among competing producers.″
jurisdiction simply because the seller was physically located       Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189,
in another jurisdiction. Courts have found, for example, that       198, 105 S. Ct. 658, 83 L. Ed. 2d 582 (1985)(stating that
reaching out via telephone or mail to a state is sufficient to      ’[b]ecause trademarks desirably promote competition and
form minimum contacts with a state. See Heritage House              the maintenance of product quality, Congress determined
Restaurants, Inc. v. Cont’l Funding Grp., Inc., 906 F.2d 276,       that sound public policy requires that trademarks should
281 (7th Cir. 1990)(stating that ″[t]he physical presence of        receive nationally the greatest protection that can be given
a defendant in Illinois during the transaction is not necessary     them″). Dior, in bringing the Lanham Act claims, is pursuing
to obtain jurisdiction under the long-arm statute″ and that         the interests of United States consumers and acting in
″[w]here a relationship is naturally based on telephone and         accordance with public policy of the United States and the
mail contacts, these contacts can justify jurisdiction over a       will of Congress.
defendant″).
                                                                    The court notes that Defendants rely heavily upon the
Silvery acknowledges that its owners are YunBo Yue,                 Seventh Circuit decision in Advanced Tactical Ordnance
GaoWen Wu and Qi Huang, and that they use aliases such              Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796 (7th
as Shuai Liu and Tony Lee. (S Mot. 2). Although Silvery is          Cir. 2014). In that case, the Seventh Circuit cautioned that
vague as to the citizenship of all such persons, Silvery does       merely shipping an item to a state does not automatically
argue that GaoWen Wu is a citizen and resident of the               create personal jurisdiction, explaining that, there is not a
People’s Republic of China and has never visited Illinois.          ″de facto universal jurisdiction″ simply because [*11] a
The record shows that Silvery recently [*9] offered to sell         seller operates a website and ships an item to a state. Id. at
jewelry to an Illinois consumer, that Silvery’s Illinois offer      801-02. The Seventh Circuit further explained that merely
occurred on AliExpress this year, and that the offer involved       operating an interactive website that is accessed by a
jewelry that infringed on Dior’s product line. (S Resp. 4-5).       consumer within a state may not be sufficient to form
Silvery operates on AliExpress, which prices products in            minimum contacts. Id. at 802-03; see also Monster Energy
U.S. dollars. Consumers who purchase Silvery’s products             Co. v. Wensheng, 2015 U.S. Dist. LEXIS 132283, 2015 WL
are informed that Silvery will ship the products to the             5732050, at *4 (N.D. Ill. 2015)(holding that ″[d]isplaying
United States, including Illinois. By operating on AliExpress       photos of an item for sale and inviting potential purchasers
and selling and offering to sell products to Illinois consumers,    to place an order and buy the product through an Internet
Silvery has intentionally directed its activities at Illinois and   store is an offer for sale″); Coach, Inc. v. Di Da Imp. & Exp.,
purposefully availed itself of the privilege of conducting          Inc., 2015 U.S. Dist. LEXIS 22222, 2015 WL 832410, at *2
business in Illinois. Dworkin, 601 F.3d at 701. Further, the        (N.D. Ill. 2015)(indicating that personal jurisdiction existed
alleged injury in this case arises directly out of Silvery’s        based upon internet sales). Although Dior has offered
      Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 5 of 64 PageID #:491
                                                                                                                       Page 4 of 4
                                              2015 U.S. Dist. LEXIS 158225, *11

sufficient evidence at this juncture to establish the necessary    United States as well. See, e.g., Fed. R. Civ. P. 4 (stating that
contacts with Illinois by Defendants, there is one important       ″serving a summons or filing a waiver of service establishes
distinction between the instant action and Advanced. In            personal jurisdiction over a defendant if: (A) the defendant
Advanced, the seller was located in California. Id. at 798.        is not subject to jurisdiction in any state’s courts of general
Thus, although the seller may not have been found to be            jurisdiction; and (B) exercising jurisdiction is consistent
subject to suit in all fifty states, the seller presumably would   with the United States Constitution and laws″). Fair play
have been subject to suit in California. Any consumer or           means that if a company accuses you of profiting by
aggrieved seller could at least presumably seek legal relief       illegally using a mark that you do not own, that you appear
in a federal court in California.                                  and answer that accusation. The Seventh Circuit has also
                                                                   explained that [*14] ″[d]ue process requires that potential
In this case, Defendants are not physically present and            defendants should have some control over and certainly
operating in the United States. Apparently, Defendants             should not be surprised by the jurisdictional consequences
indicate that injured parties have one option, that is, that       of their actions.″ Hemi Grp. LLC, 622 F.3d at 758 (internal
they can go [*12] to China and try and work their way              quotations omitted)(quoting RAR, Inc. v. Turner Diesel,
through the Chinese legal system and try and get relief.           Ltd., 107 F.3d 1272, 1277 (7th Cir. 1997)). In this instance,
Defendants indicate that ″jurisdiction would be appropriate        as the Defendants continued to sell to United States
outside of the United States only.″ (S Reply 14). Defendants       consumers and the United States dollars continued to flow
do not suggest any alternative forum in the United States, or      back to Defendants, they should not have been surprised to
acknowledge that any of their contacts would subject them          learn that they are subject to the jurisdiction of United States
to personal jurisdiction in the United States in states other      courts in regard to their transactions. It may be a global
than Illinois. Defendants also argue that a transfer of this       market place as Defendants claim, but they cannot insulate
case to China will not be possible, contending that ″this          themselves from any harm that they cause simply by
court does not have the capability of transferring a case          locating themselves within the borders of China or any other
internationally.″ (S Reply 14). If the court accepts               country outside the United States. Dior has shown that
Defendants’ arguments, the United States consumers, and            Defendants attempted to sell a product to Illinois consumers
parties like Dior, who claim to be harmed by Defendants’           and ship at least one product to Illinois. In fairness,
acts, will have no access to the federal courts in the United      Defendants should be required to defend themselves in a
States, and the protections of the Lanham Act, will not be         court in Illinois.
available. The record shows that Defendants have significant
sales within the United States. The Supreme Court has              The court is not making any determinations as to the
explained that a court can exercise personal jurisdiction          ultimate merits of Dior’s claims. The court is merely
over a defendant if that defendant has ″minimum contacts           holding that Defendants must come to this court and defend
with [the forum state] such that the maintenance of the suit       themselves. They will be provided with all of the protections
does not offend traditional notions of fair play [*13] and         accorded to every defendant in United [*15] States courts
substantial justice.″ Philos Techs., Inc. v. Philos & D, Inc.,     and will be given an opportunity to prepare a complete
802 F.3d 905, 912-13 (7th Cir. 2015)(quoting Int’l Shoe Co.        defense to all the claims alleged against them in this action.
v. State of Wash., Office of Unemployment Comp. &                  Based on the above, Defendants’ motions to dismiss are
Placement, 326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95 (1945)        denied.
and Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85
L. Ed. 278 (1940)). Requiring Defendants such as this who          CONCLUSION
reap significant profits from sales to consumers such as
                                                                   Based on the foregoing analysis, Defendants’ motions to
those in Illinois, to come to court and defend their actions
                                                                   dismiss are denied.
certainly does not offend traditional notions of fair play and
substantial justice, particularly as in this case where specific   /s/ Samuel Der-Yeghiayan
contacts have allegedly harmed Illinois consumers. Fair
play means that if you decide to sell to consumers in the          Samuel Der-Yeghiayan
United States you must come to the United States and stand
                                                                   United States District Court Judge
accountable for conduct relating to such sales. Dior has
shown that Defendants have had more than minimum                   Dated: November 17, 2015
contacts with Illinois, and also contacts with others in the
   Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 6 of 64 PageID #:492

                                                                                                          Page 1
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




                                                           Illinois until it acquired St. Paul Federal Bank for
Only the Westlaw citation is currently available.          Savings in 1999. Until January of 2001 it operated
                                                           St. Paul's fifty-eight Chicago metropolitan locations
United States District Court, N.D. Illinois, Eastern       under the trade name and trademark “St. Paul”. In
                     Division.                             January of 2001, St. Paul announced that it was
 CHARTER NATIONAL BANK AND TRUST,                          changing its name to Charter One Bank. On Febru-
                     Plaintiff,                            ary 6, 2001, counsel for Charter National faxed a
                        v.                                 letter to Charter One informing Charter One of its
CHARTER ONE FINANCIAL, INC., Charter One                   contention that Charter National was the senior
Bank, FSB and St. Paul Federal Bank for Savings,           common law user in Chicago and that the name
                   Defendants.                             change was already causing customer confusion.

                   No. 01 C 0905.                               After Charter One did not stop converting
                   May 15, 2001.                           branches from the mark “St. Paul” to “Charter
                                                           One”, Charter National filed the instant lawsuit.
     MEMORANDUM, OPINION AND ORDER
                                                           The issues have been extensively briefed and we
ANDERSEN, J.
                                                           have conducted an evidentiary hearing. While this
    *1 This case is before the Court on the Motion
                                                           court has reviewed the motion for a temporary re-
for a Temporary Restraining Order brought by
                                                           straining order, defendants have agreed to refrain
plaintiff Charter National Bank and Trust. Charter
                                                           from displaying the name “Charter One” in the geo-
National seeks to restrain Charter One Financial,
                                                           graphic area surrounding Charter National's three
Inc ., Charter One Bank, FSB and St. Paul Federal
                                                           branches.
Bank for Savings from operating any location in the
Chicago metropolitan area using the mark                                       DISCUSSION
“charter.” For the following reasons, Charter Na-               The purpose of preliminary injunctive relief is
tional's motion is granted in part and denied in part.     “to minimize the hardship to the parties pending the
                                                           ultimate resolution of the lawsuit.” Platinum Home
                 ALLEGED FACTS
                                                           Mortgage Corp. v. Platinum Financial Group Inc.,
     Northwest Bankcorp acquired a bank in Han-
                                                           149 F.3d 722, 726 (7th Cir.1998). The standards for
over Park and renamed it Charter Bank and Trust of
                                                           a temporary restraining order and the standards for
Illinois on October 1, 1987. In 1993, two more loc-
                                                           a preliminary injunction are identical. Atkins v. Ar-
ations were added, one in Schaumburg and one in                                                                *
                                                           son Pirie Scott & Co., Inc., 1999 WL 1249342 at 1
Hoffman Estates. Charter Bank and Trust of Illinois
                                                           (N.D.Ill.Dec. 13, 1999). Therefore, a TRO is war-
changed its name to Charter Bank and Trust, N.A.
                                                           ranted if the party seeking the injunction can make
and then to Charter National Bank and Trust
                                                           a threshold showing that: (1) the case has a reason-
(“Charter National”). Since 1987, the entity now
                                                           able likelihood of success on the merits; (2) no ad-
known as Charter National has continuously oper-
                                                           equate remedy at law exists; (3) it will suffer irre-
ated the Hanover Park facility and has displayed a
                                                           parable harm if the injunction is not granted; (4) the
large sign out front with the words “Charter Bank”.
                                                           balance of hardships is in favor of the moving
Since 1993, the Hoffman Estates and Schaumburg
                                                           party; and (5) the preliminary injunction will not
branches have displayed large signs with the words
                                                           harm the public interest. Rust Environment & Infra-
“Charter Bank”.
                                                           structure, Inc. v. Teunissen, 131 F.3d 1210, 1213
    Charter One did not do business in the State of        (7th Cir.1997).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
   Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 7 of 64 PageID #:493
                                                                               Page 2
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




    *2 “Trademark law aims to aid consumers in            circumstances. New West Corp. v. NYM Co. of Cal.,
                                                                                         th
identifying the source of goods by allowing produ-        Inc., 595 F.2d 1194, 1200 (9      Cir.1979). A party
cers the exclusive right to particular identifying        may acquire a protectable right simply through the
words or symbols which they may attach to their           use of the mark in connection with goods or ser-
products as a designator of source.” Thomas &             vices. Zazu Designs v. L'Oreal, S.A., 979 F.2d 499,
                                                                  th
Betts Corp. v. Panduit Corp., 65 F.3d 654, 657 (7th       503 (7      Cir.1992). We find that Charter National
Cir.1995).                                                has shown a reasonable likelihood of success in its
                                                          claim to have acquired a protectable right in
     Charter National has shown a reasonable likeli-      “Charter National” through its evidentiary submis-
hood of success on the merits. In order to show a         sions of advertising brochures, ads, and pictures of
reasonable likelihood of success on the merits in a       signs, as well as its evidence of actual confusion.
trademark infringement claim, the plaintiff must          Later in the course of this case, Charter National
demonstrate: (1) the validity of its trademark and        will have to present more substantial evidence of
(2) the infringement of that mark. Echo Travel, Inc.      confusion, but at this point the evidence it has
v. Travel Associates, Inc., 870 F.2d 1264, 1266 (7th      presented is sufficient to convince this court that
Cir.1989). The validity of a mark is established by       there is a reasonable likelihood of success in show-
showing that a “word, term, name, symbol or               ing that its name has acquired a secondary meaning
device” is entitled to protection because that mark       in the minds of customers and, therefore, deserves
specifically identifies and distinguished one com-        protection.
pany's goods from those of its competitors. Platin-
um, 149 F.3d at 726. Charter National is the senior            *3 In a trademark infringement case, damages
user of the mark in the Chicago metropolitan area.        are by “their very nature irreparable and not sus-
Although Charter One has registered its mark at the       ceptible of adequate measurement for remedy at
U.S. Patent and Trademark Office, that trademark          law.” International Kennel Club of Chicago, Inc.
                                                                                                             th
only allows it to use its mark if no other senior         v. Mighty Star, Inc., 846 F.2d 1079, 1092 (7
user, who has been continuously using the mark,           Cir.1988). Charter National has shown a reasonable
has priority. 15 U.S.C. § 1065. A trademark applic-       likelihood of success on the merits because of cus-
ation is always subject to previously established         tomer confusion and frustration. Furthermore, the
common law rights of another party. The Money             fact that it is virtually impossible to calculate the
                                                  th
Store v. Harriscorp Fin., 689 F.2d 666, 672 (7.           financial impact of these damages shows that there
Cir1982). Therefore, if “Charter National Bank” is        is no adequate remedy at law.
protectable under common law trademark law,
Charter National has a reasonable likelihood of suc-           Balancing of the hardships and the public's in-
cess on the merits.                                       terest presents the closest question here. Defendants
                                                          operate over seventy locations in the entire Chicago
     Charter National contends that its mark is pro-      metropolitan region and forcing them to cover all of
tectable because the term “charter” is more than a        their signs on all banks is a hardship. However,
generic term, such as bank. Charter One argues that       they knew of this potential conflict before they
the mark is not protectable because it simply signi-      changed the names of their banking operations from
fies that the bank has been certified, or chartered,      St. Paul to Charter One.
by the state or federal government. We disagree.
“Charter National Bank” is entitled to protection.            We have considered different geographical
                                                          parameters for a temporary restraining order.
     The determination of whether a party has estab-      Eighty percent of Charter National's deposit cus-
lished a protectable right in a trademark is made on      tomers are clustered within three miles around its
a case by case basis, considering the totality of the     branches. Therefore, we have entertained the option




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
   Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 8 of 64 PageID #:494
                                                                               Page 3
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




of structuring a TRO to include that geographic            Cook Road, on the north, I 290/I355/Illinois 53, on
area. In response, Charter National argued that it         the east, North Avenue, on the south, and the Fox
makes a profit only by virtue of the loans that it         River, on the west. Furthermore, Charter One is en-
makes and, since its loan customers live in a much         joined from opening any new locations in that geo-
broader geographic area than its deposit customers,        graphic area that use the mark “charter” in any way
its damages will not by redressed unless we totally        or is identified as “Charter One”. Charter National's
enjoin Charter One from any use of the mark                request for a temporary restraining order prohibit-
“charter” in the entire Chicago metropolitan area.         ing Charter One from using the mark “charter”
In the event that we determine that a preliminary          throughout the entire Chicago metropolitan area is
injunction is justified, we might require that Charter     denied.
One stop using the mark “charter” in the entire
Chicago metropolitan area. However, given the bal-             *4 It is so ordered.
ancing of the hardships at this stage in the litigation
                                                           N.D.Ill.,2001.
and the inconvenience to Charter One's hundreds of
                                                           Charter National Bank and Trust v. Charter One
thousands of customers in the Chicago area, we will
                                                           Financial, Inc.
not order Charter One to stop using the mark
                                                           Not Reported in F.Supp.2d, 2001 WL 527404
“charter” in the entire metropolitan area.
                                                           (N.D.Ill.)
     We have fashioned a remedy which balances
                                                           END OF DOCUMENT
the public interests and the hardships, but still re-
cognizes Charter National's likelihood of succeed-
ing on the ultimate merits. We will restrain Charter
One entities from operating any type of bank facil-
ity using the word “charter” on any outdoor sign
within the geographic area between Lake Cook
Road, on the north, I 290/I355/Illinois 53, on the
east, North Avenue, on the south, and the Fox
River, on the west. Furthermore, we will enjoin
Charter One from opening any new locations, in the
above geographic area, which use the mark
“charter” in any way or is identified as “Charter
One”. This solution balances the strength of Charter
National's mark in a smaller geographic area
against the hardship of Charter One changing all of
the signs on all of its facilities in the Chicago area
on a temporary basis.

                  CONCLUSION
     Charter National Bank & Trust's motion for a
temporary restraining order is granted in part and
denied in part. Charter One Financial, Inc., Charter
One Bank, FSB and St. Paul Federal Bank for Sav-
ings are enjoined from operating any type of bank
facility using the word “charter” on any outdoor
signs within the geographic area between Lake




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
      Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 9 of 64 PageID #:495


|   | Positive
As of: June 26, 2015 5:58 PM EDT

                 Packaging Supplies, Inc. v. Harley-Davidson, Motor Co.
         United States District Court for the Northern District of Illinois, Eastern Division
                           May 12, 2011, Decided; May 12, 2011, Filed
                                       Case No.: 08-cv-400

Reporter
2011 U.S. Dist. LEXIS 50897; 100 U.S.P.Q.2D (BNA) 1348; 2011-1 Trade Cas. (CCH) P77,473; 2011
WL 1811446
PACKAGING SUPPLIES, INC., Plaintiff, v.             For H-D Michigan, LLC, Harley-Davidson
HARLEY-DAVIDSON,          INC.,       and           Motor Company, Inc., Counter Claimants:
HARLEY-DAVIDSON MOTOR COMPANY,                      Thomas Mark Williams, Winston & Strawn LLP,
INC., Defendants.HARLEY-DAVISON, INC.;              Chicago, IL.
HARLEY-DAVIDSON MOTOR COMPANY,
INC.; and H-D MICHIGAN, LLC, Counterclaim     For Harley-Davidson, Inc., a Wisconsin
Plaintiffs, v. PACKAGING SUPPLIES, INC.,      corporation, Counter Claimant: Barbara O.
Counterclaim Defendant.                       Bruckmann, Charles M. Malaise, James G
                                              Kress, Howrey LLP, Washington, DC; Romeo
Subsequent History: Later proceeding at S. Quinto, Morgan Lewis & Bockius LLP,
Packaging Supplies v. Harley-Davidson, Inc., Chicago, IL; Thomas Mark Williams, Winston
2011 U.S. Dist. LEXIS 127681 (N.D. Ill., Nov. & Strawn LLP, Chicago, IL.
4, 2011)
                                             Judges: Robert M. Dow, Jr., United States
Prior History: Packaging Supplies, Inc. v.
                                             District Judge.
Harley-Davidson, Inc., 2009 U.S. Dist. LEXIS
25732 (N.D. Ill., Mar. 30, 2009)             Opinion by: Robert M. Dow, Jr.
Counsel: [*1] For Packaging Supplies, Inc.,
an Arizona corporation, Plaintiff, Counter
                                               Opinion
Defendant: Alan F. Block, Jessica A. Jeffries,
Block & Landsman, Chicago, IL.                   [**1349] MEMORANDUM OPINION AND
                                               ORDER
For Harley-Davidson, Inc., a Wisconsin
corporation,   Defendant:     Barbara      O. Before the Court are two unopposed motions
Bruckmann, PRO HAC VICE, Charles M. for summary judgment filed by the
Malaise, James G Kress, Howrey LLP, Harley-Davidson parties. Defendants move for
Washington, DC; Romeo S. Quinto, Morgan summary judgment on all of the counts of
Lewis & Bockius LLP, Chicago, IL; Thomas Plaintiff's [*2] complaint [71]. Counterclaim
Mark Williams, Winston & Strawn LLP, Plaintiffs move for partial summary judgment
Chicago, IL.                                   on Counts I, II, V, and VII of their counterclaim
                                               (the counts that allege trademark infringement
For Harley-Davidson Motor Company, Inc., and unfair competition) [73]. For the following
Defendant: Thomas Mark Williams, Winston & reasons, both of the pending motions [71, 73]
Strawn LLP, Chicago, IL.                       are granted.
     Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 10 of 64 PageID #:496
                                                                                                                    Page 2 of 11
                         2011 U.S. Dist. LEXIS 50897, *2; 100 U.S.P.Q.2D (BNA) 1348, **1349

I. Background                                                      complaint and asserted affirmative defenses
                                                                   and counterclaims [35]. The parties conducted
Plaintiff and Counterclaim Defendant                               full fact discovery. On August 30, 2010,
Packaging Supplies, Inc. ("PSI") is an Arizona                     Harley-Davidson filed its motions for summary
corporation with its principal place of business                   judgment along with a consolidated statement
in Scottsdale, Arizona. Defendant and                              of undisputed facts pursuant to Local Rule
Counterclaim Plaintiff Harley-Davidson, Inc. is                    56.1. After receiving input from [*4] the parties
a Wisconsin corporation with its principal place                   regarding their preferred briefing schedule,
of business in Milwaukee, Wisconsin.                               the Court set a deadline of October 13, 2010
Defendant and Counterclaim Plaintiff                               for Plaintiff's responses and November 3, 2010
Harley-Davidson Motor Company, Inc. is a                           for Harley-Davidson's replies [79]. As of the
Wisconsin corporation with its principal place                     date of this order, Plaintiff has filed no papers
of business in Milwaukee, Wisconsin, and is                        whatsoever in response to Harley-Davidson's
responsible for the sale of Harley-Davidson                        motions. Nor has Plaintiff requested an
motorcycles, parts and accessories, and                            extension or made any filing at all in this case.
general merchandise to Harley-Davidson                             Because Plaintiff has failed to controvert
dealers. Counterclaim Plaintiff H-D Michigan,                      Harley-Davidson's statement of facts [75], the
LLC is a Michigan corporation with its principal                   Court deems those facts admitted so far as
place of business in Ann Arbor, Michigan. H-D                      they are supported by admissible record
Michigan is the owner of the Harley-Davidson                       evidence. 2 See Local Rule ("L.R.")
trademark rights asserted in this action.                          56.1(b)(3)(C); Bell, Boyd, & Lloyd v. Tapy, 896
Harley-Davidson, Inc. is the ultimate parent                       F.2d 1101, 1102 (7th Cir. 1990).
corporation of its subsidiaries, H-D Michigan,
                                                                   A. Harley-Davidson's Trademarks
   [*3] LLC and Harley-Davidson Motor
Company, Inc. Collectively, the Court will refer                   Harley-Davidson began selling motorcycles in
to Defendants and Counterclaim Plaintiffs as                       the United States in 1903 and has since
"Harley-Davidson." 1                                               become an iconic brand that is recognized
                                                                   worldwide. H-D Michigan, LLC is the owner of
Plaintiff commenced this action on January                         a number of Harley-Davidson's federal
17, 2008. On March 30, 2009, the Court denied                      trademarks and service marks, including the
Harley-Davidson's motion to dismiss the                            word mark "HARLEY-DAVIDSON" the "Bar &
complaint pursuant to Federal Rule of Civil                        Shield" logo and the "MotorClothes" logo.
Procedure 12(b)(6) [32]. On April 14, 2009,
Harley-Davidson      answered      Plaintiff's                     [**1350]
1
   The Court has both federal question and diversity jurisdiction over this lawsuit. The Court has federal question jurisdiction
over PSI's antitrust claim pursuant to 15 U.S.C. §15(a) and 28 U.S.C. § 1331. The Court has jurisdiction over Harley-Davidson's
Counterclaims under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1338(a) and (b). Further, because the parties are citizens of different
states and the matter in controversy exceeds $75,000, the Court also has jurisdiction over this matter under 28 U.S.C. § 1332.
2
    L.R. 56.1 requires that statements of facts contain allegations of material fact and that factual allegations be supported by
admissible record evidence. See L.R. 56.1; Malec v. Sanford, 191 F.R.D. 581, 583-85 (N.D. Ill. 2000). Where a party has offered
a legal conclusion or a statement of fact without offering proper evidentiary support, the Court will not consider that statement.
See, e.g., Malec, 191 F.R.D. at 583. L.R. 56.1(b)(3)(C) provides that "[a]ll material facts set forth in the statement required of
the moving party [*5] will be deemed to be admitted unless controverted by the statement of the opposing party." The Seventh
Circuit repeatedly has confirmed that a district court has broad discretion to require strict compliance with L.R. 56.1. See, e.g.,
Koszola v. Bd. of Educ. of the City of Chicago, 385 F.3d 1104, 1109 (7th Cir. 2004); Curran v. Kwon, 153 F.3d 481, 486 (7th Cir.
1998) (citing Midwest Imports, Ltd. v. Coval, 71 F.3d 1311, 1317 (7th Cir. 1995) (collecting cases)).
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 11 of 64 PageID #:497
                                                                                           Page 3 of 11
                   2011 U.S. Dist. LEXIS 50897, *4; 100 U.S.P.Q.2D (BNA) 1348, **1350

                                                      motorcycle parts and accessories worldwide
                                                      and more than $1.3 billion of apparel and
                                                      collectibles worldwide, the majority of which
                                                      sales took place in the United States. In
                                                      addition, for the past five years,
                                                      Harley-Davidson has received substantial
                                                      royalty revenues from licensing its trademarks,
                                                      with the majority of these revenues coming
                                                      from the [*7] United States.

                                                      The federal trademark registrations for the
                                                      H-D Marks cover use of the Marks on a wide
                                                      variety of Harley-Davidson products including,
                                                      for example, motorcycle accessories, helmets,
                                                      jackets, hats, t-shirts and dozens of other items
The registrations for these marks remain in full      in addition to motorcycles. Additionally,
force and effect and the United States Patent         Harley-Davidson has used the H-D Marks on
and Trademark Office ("USPTO") has                    merchandise bags supplied to its dealers since
accepted and acknowledged Section 15                  at least 1987, and has sold more than forty
incontestability affidavits for all of the relevant   million merchandise bags bearing H-D Marks
registrations. The Harley-Davidson name mark          to its dealers since then. Harley-Davidson
and logos are collectively referred to herein as      markets and sells its merchandise bags
the "H-D Marks."                                      bearing the H-D Marks to its dealers through
                                                      its MotorClothes merchandise catalogs.
The H-D Marks are widely recognized as
among       [*6] the world's most famous              B. PSI's Use of H-D Marks
trademarks. By virtue of Harley-Davidson's
extensive use and promotion of the H-D Marks,         PSI's business is plastic merchandise bags.
consumers have come to recognize                      These bags are not sold in stores; rather they
Harley-Davidson as the source or sponsor of a         are used by consumers for carrying away their
wide range of quality products marketed under         purchases after transactions with PSI's clients.
the H-D Marks. Harley-Davidson has invested           The bags are custom printed, and since 1964
substantial time, effort and money in                 PSI has been selling them to retailers,
advertising and promoting the H-D Marks for           manufacturers and franchise operators
decades, exposing the Marks to millions of            throughout the United States. Beginning
people. Between 2004 and 2008 alone,                  around 2002, numerous Harley-Davidson
Harley-Davidson spent more than $344 million          motorcycle dealerships (125 out of 679) were
on advertising, promoting, and marketing              among PSI's clients. These dealerships are
products and services under the H-D Marks,            independently owned and licensed, and the
with the majority of that advertising taking          bags that PSI made were customized [*8] for
place in the United States. Between 2004 and          each dealer-client.
2008 alone, Harley-Davidson sold nearly 1.25
million motorcycles in the U.S. generating over       PSI used one or more of the H-D Marks on
$16.3 billion in sales. During that same period,      every (or nearly every) merchandise bag sold
Harley-Davidson sold more than $4.1 billion of         [**1351] to a Harley-Davidson dealer. PSI
     Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 12 of 64 PageID #:498
                                                                                                               Page 4 of 11
                        2011 U.S. Dist. LEXIS 50897, *8; 100 U.S.P.Q.2D (BNA) 1348, **1351

admits that its supply of merchandise bags to                   whether PSI was an authorized supplier that
Harley-Davidson dealers depends on its use                      was permitted to use the H-D Marks on its
of H-D Marks. PSI has never been licensed by                    merchandise      bags.     In     June     2007,
Harley-Davidson to use the H-D Marks and                        Harley-Davidson posted a notice on its dealer
never sought Harley-Davidson's permission to                    intranet      advising         Harley-Davidson
use the H-D Marks. 3                                             [*10] dealers that PSI was not authorized to
PSI has sold its bags to Harley-Davidson                        use H-D Marks on merchandise bags, that PSI
dealers in competition with Harley-Davidson                     had received a "cease and desist notice," and
and has displaced it as a supplier of                           that "all merchandise bags bearing
merchandise bags at certain dealerships. PSI                    Harley-Davidson's name and/or logo must be
also used the H-D Marks in promotional                          obtained through" Harley-Davidson. See Ex. A
materials that PSI used to promote its                          to Cmplt., incorporating full text of Notice).
business. Starting in approximately 2004, PSI
promoted its business by disseminating to                       PSI received a copy of the Harley-Davidson
prospective [*9] customers fliers that depicted                 Notice in approximately June 2007, and
merchandise        bags      produced        for                became aware that Harley-Davidson objected
Harley-Davidson dealers and incorporating                       to PSI's use of H-D Marks on merchandise
H-D Marks. During that period, PSI sent                         bags. Since that time, PSI received additional
approximately 1,000 fliers each year to                         notice of Harley-Davidson's position regarding
Harley-Davidson and other motor sports                          PSI's infringement of its trademarks through
dealers. For those Harley-Davidson dealers                      the counterclaims in this litigation, and
that expressed an interest in PSI's                             otherwise. However, following receipt of the
merchandise bags, PSI routinely sent sample                     Harley-Davidson June 2007 Notice, PSI did
packs of bags produced for other                                not change its business operations concerning
Harley-Davidson dealers that incorporated                       the sale to Harley-Davidson dealers of
H-D Marks. None of the PSI promotional                          merchandise bags bearing H-D Marks. PSI
materials makes any reference to whether PSI                    also      continued       to     represent     to
was authorized to use the H-D Marks.                            Harley-Davidson dealers that PSI did not
                                                                require a license to use the H-D Marks
Sometime in 2005, PSI received a telephone
                                                                because merchandise bags were a supply
call from a former Harley-Davidson "trademark
                                                                item, and thus, not resold. See, e.g., Ex. 18 to
enforcement" employee concerning its
                                                                Cohen Dep. (Email from Mr. Cohen to dealer
merchandise bags. Following that call, PSI
                                                                dated May 9, 2008, stating: "these items are
wrote to the Harley-Davidson trademark
                                                                not being sold and therefore do not require
enforcement employee on November 2, 2005,
                                                                that [PSI] be [*11] licensed"); Ex. 5 to Cohen
regarding its merchandise bag program,
                                                                Dep. at PSI17728 (Cohen letter to dealer dated
explaining, inter alia, that PSI "would never
                                                                Nov. 5, 2007, stating: "If you further check your
intentionally violate a federal trademark."
                                                                agreement you will see that supply items do
In 2007, Harley-Davidson received an inquiry                    not need to be licensed. Bags are a supply
from a Harley-Davidson dealer regarding                         item.").
3
    PSI has claimed that it assumed that it had the right to use H-D Marks because certain unnamed Harley-Davidson dealers
at some point prior to 2006 told PSI that it could reproduce the H-D Marks on goods not offered for resale. PSI never verified
the accuracy of its assumption that it could use the H-D Marks on its merchandise bags. PSI has never seen a Harley-Davidson
Dealer Contract and has no knowledge of the terms under which Harley-Davidson dealers could use H-D Marks.
     Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 13 of 64 PageID #:499
                                                                                                        Page 5 of 11
                     2011 U.S. Dist. LEXIS 50897, *11; 100 U.S.P.Q.2D (BNA) 1348, **1351

In fact, the contracts between Harley-Davidson              or that Plaintiff told them that they could use
and its dealers contained no such provision.                the Marks.
Harley-Davidson enters into Motorcycle Dealer
Contracts with each of its authorized dealers.              Further, PSI understood that Harley-Davidson
The Dealer Contract sets out the terms under                dealers used the merchandise bags produced
which a dealer may use the H-D Marks and                    by PSI to package merchandise such as
includes specific terms governing when                      genuine Harley-Davidson accessories and
dealers may purchase products from third                    MotorClothes      apparel    purchased     by
parties when those products incorporate H-D                   [*13] consumers in their dealerships. PSI
Marks. 4 The Contract provides that "dealers                intended for dealership customers to use its
are not permitted to purchase goods for                     merchandise bags bearing H-D Marks over
distribution products bearing H-D Marks from                and over again following their purchase of
any source other than Harley-Davidson or its                merchandise. See, e.g. A Ex. 20 to Topczewski
authorized licensees without prior approval of              Dep. (fax from Mr. Topczewski to dealer dated
Harley-Davidson." Ex. 2, to Merten Decl.,                   Aug. 8, 2007, stating: "We tried to come up
Sample Motorcycle Dealer Contract, at § K(3);               with a size we thought would be very good for
see also id. (dealers are not permitted to have             people to use again and again. Something
products created on its behalf incorporating                they can use to go shopping or even for the
H-D Marks for distribution to customers). There             day at the beach.").
is no term in the Dealer Contract [**1352] that
                                                            II. Legal Standard on Summary Judgment
allows third parties to use H-D marks if the
products on which the Marks were to be used     Summary judgment is proper where "the
are not [*12] intended for resale. Further, there
                                                pleadings,      depositions,       answers     to
is no term in the Dealer Contract that requires interrogatories, and admissions on file,
dealers to purchase merchandise bags from       together with the affidavits, if any, show that
Harley-Davidson in order to receive             there is no genuine issue as to any material
Harley-Davidson motorcycles.                    fact and that the moving party is entitled to a
                                                judgment as a matter of law." Fed. R. Civ. P.
C. Dealer and End-User Confusion
                                                56(c). In determining whether there is a
Harley-Davidson has submitted evidence that genuine issue of fact, the Court "must construe
establishes that both Harley-Davidson dealers the facts and draw all reasonable inferences in
and their customers were or would be the light most favorable to the nonmoving
confused by Plaintiff's use of the Marks.       party." Foley v. City of Lafayette, 359 F.3d 925,
                                                928 (7th Cir. 2004).
First, Harley-Davison has introduced evidence
that shows that PSI's unauthorized use of H-D To avoid summary judgment, the opposing
Marks on its bags and in its promotional party must go beyond the pleadings and "set
materials confused at least seven of their forth specific facts showing that there is a
dealers regarding whether PSI was authorized genuine issue for trial." Anderson v. Liberty
to supply merchandise bags bearing H-D Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct.
Marks. A number of dealers testified that they 2505, 91 L. Ed. 2d 202 (1986). [*14] A genuine
either assumed that Plaintiff was so authorized issue of material fact exists if "the evidence is
4
  The Dealer Contracts provide that "dealers have no rights to use H-D Marks except as specifically provided in Dealer
Contract." Ex. 2, to Merten Decl., Sample Motorcycle Dealer Contract, Part 1(C).
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 14 of 64 PageID #:500
                                                                                        Page 6 of 11
                  2011 U.S. Dist. LEXIS 50897, *14; 100 U.S.P.Q.2D (BNA) 1348, **1352

such that a reasonable jury could return a       Each of the four trademark-related
verdict for the nonmoving party." Id. at 248.    counterclaims at issue in this motion involves
The party seeking summary judgment has the       the same elements and proofs. See Spex, Inc.
burden of establishing the lack of any genuine   v. The Joy of Spex, Inc., 847 F. Supp. 567, 579
issue of material fact. See Celotex Corp. v.     (N.D. Ill. 1994) (citing Gimix, Inc. v. JS & A
Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91  Group, Inc., 699 F.2d 901, 908 (7th Cir. 1983)
L. Ed. 2d 265 (1986). Summary judgment is        (holding [**1353] that "[c]laims for unfair
proper against "a party who fails to make a      competition and deceptive business practices
showing sufficient to establish the existence of [involving trade names] brought under Illinois
an element essential to that party's case, and   statutes are to be resolved according to the
on which that party will bear the burden of      principles set forth under the Lanham Act" and
proof at trial." Id. at 322. The non-moving partynoting that "Illinois courts look to federal case
"must do more than simply show that there is     law and apply the same analysis to state
some metaphysical doubt as to the material       infringement claims"); see also Trans Union
facts." Matsushita Elec. Indus. Co., Ltd. v.     LLC v. Credit Research, Inc., 142 F. Supp. 2d
Zenith Radio Corp., 475 U.S. 574, 586, 106 S.    1029, 1038 (N.D. Ill. 2001) [*16] (same). To
Ct. 1348, 89 L. Ed. 2d 538 (1986). In other      establish liability on the counterclaims,
words, the "mere existence of a scintilla of     Harley-Davidson must demonstrate that: (1) it
evidence in support of the [non-movant's]        has protectable rights in the asserted
position will be insufficient; there must be     trademarks; and (2) PSI's use of these marks
evidence on which the jury could reasonably      is likely to cause confusion. See CAE, Inc. v.
find for the [non-movant]." Anderson, 477 U.S.   Clean Air Eng'g, Inc., 267 F.3d 660, 673-74
at 252.                                          (7th Cir. 2001). Proof of these same two
                                                 elements is required for both federal claims in
III. Analysis                                    this case: trademark infringement, 15 U.S.C. §
                                                 1114, and unfair competition, 15 U.S.C. §
A. Harley-Davidson's Motion for Summary 1125(a). See Packman v. Chicago Tribune
Judgment on their Counterclaims for Co., 267 F.3d 628, 638 n.8 (7th Cir. 2001).
Trademark Infringement and Unfair
Competition                                      Because there is no genuine issue of material
                                                 fact with respect to either element, the Court
Counterclaim Plaintiffs move for partial grants summary judgment in favor of
summary judgment as to liability on [*15] their Harley-Davidson as to PSI's trademark
counterclaims for trademark infringement violations. First, Harley-Davidson's protectable
under Section 32(1) of the Lanham Act (15 interest in the H-D marks is beyond dispute
U.S.C. § 1114(1)) (Count I); false designation and is in fact undisputed. As discussed above,
of origin (unfair competition) under Section Harley-Davidson owns several Principal
43(a)(1)(A) of the Lanham Act (15 U.S.C. § Register federal trademark registrations
1125(a)(1)(A)) (Count II); common law unfair covering its famous H-D Marks in connection
competition under Illinois state law (Count V); with a wide variety of goods. As the owner of
and violation of the Illinois Uniform Deceptive the federal registrations, Harley-Davidson is
Trade Practices Act (815 ILCS 510/1 et seq.) entitled to several statutory presumptions
(Count VII). These counterclaims are under the Lanham Act federal trademark
specifically directed to PSI's unauthorized (and statute, including that its certificate of
continuing) use of the H-D Marks.                registration constitutes [*17] "prima facie
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 15 of 64 PageID #:501
                                                                                          Page 7 of 11
                  2011 U.S. Dist. LEXIS 50897, *17; 100 U.S.P.Q.2D (BNA) 1348, **1353

evidence of the validity of the registered          analyze the likelihood of confusion under a
mark[s] * * *, of the owner's ownership of the      seven-factor test: "(1) similarity between the
mark[s], and of the owner's exclusive right to      marks in appearance and suggestion; (2)
use the registered mark[s] in commerce on or        similarity of the products; (3) area and manner
in connection with the goods * * * specified in     of concurrent use; (4) degree of care likely to
the certificate * * *." 15 U.S.C. § 1057(b).        be exercised by consumers; (5) strength of the
Moreover, Harley-Davidson's rights in the H-D       plaintiff's mark; (6) actual confusion; and (7)
Marks are deemed incontestable by the U.S.          intent of the defendant to "palm off" his product
Patent & Trademark Office. As a result, the         as that of another." Packman, 267 F.3d at 643.
H-D Marks are entitled to the highest degree        No single factor is dispositive, and courts may
of protection afforded under the Lanham Act.        assign varying weights to each of the factors
See 15 U.S.C. § 1065; Union Carbide Corp. v.        depending on the facts presented, although, in
Ever-Ready Inc., 531 F.2d 366, 371 (7th Cir.        many cases, the similarity [*19] of the marks,
1976). These trademark registrations and the        the defendant's intent, and actual confusion
statutory rights conferred thereby are effective    are particularly important. Id. No matter what
not only against unauthorized uses of the           weight the Court assigns the various factors,
Marks in connection with identical goods, but       Harley-Davidson has conclusively established
also against unauthorized uses in connection        a likelihood of confusion.
with "related" goods. See CAE, Inc., 267 F.3d
at 679.                                           With regard to the first factor, this is not a case
                                                  involving confusingly similar marks. Rather,
In addition to its federal registrations covering there is no dispute that PSI has used and is
related goods, Harley-Davidson has using the actual H-D Marks as part of the
established that it owns common law artwork on all merchandise bags that it
trademark rights covering use of the H-D produces for Harley-Davidson dealers.
Marks on merchandise bags—the very goods
at issue in this litigation—by virtue of its Similarity of the parties' products is the second
widespread use of the H-D Marks on its factor in the likelihood of confusion test. See
merchandise bags since at least [*18] 1987. CAE, 267 F.3d at 678-79. This factor does not
Harley-Davidson offers these merchandise require identical products or direct competition,
bags bearing the H-D Marks through its dealer       [**1354] only a showing that the parties'
catalogue, and since 2004, has sold more goods are "sufficiently related to create an
than forty million merchandise bags bearing inference in consumer's minds that the
the     H-D      Marks      to     its   dealers. products came from the same source." Id. at
Harley-Davidson's common law trademark 679 (quoting Int'l Kennel Club of Chicago, Inc.
rights are also actionable under the Lanham v. Mighty Star, Inc., 846 F.2d 1079, 1089 (7th
Act, 15 U.S.C. 1125(a). See, e.g. Johnny Cir. 1988)). Harley-Davidson's federal
Blastoff, Inc. v. Los Angeles Rams Football trademark registrations cover clothing, jewelry,
Co., 188 F.3d 427, 435 (7th Cir. 1999).           helmets, and many other goods that its
                                                  independent dealers offer to consumers.
Moving on to the second element of Harley-Davidson's dealers, in turn, place these
Harley-Davidson's causes of action, there is Harley-Davidson             branded         goods      in
no genuine issue of material fact that PSI's merchandise bags provided [*20] to their
use of the HD-Marks is likely to cause customers at the check-out counter. PSI's
confusion. Courts in the Seventh Circuit accused merchandise bags are sufficiently
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 16 of 64 PageID #:502
                                                                                       Page 8 of 11
                 2011 U.S. Dist. LEXIS 50897, *20; 100 U.S.P.Q.2D (BNA) 1348, **1354

related to and used in conjunction with goods      The fifth factor—the strength of the
in which Harley-Davidson owns exclusive            marks—clearly favors Harley-Davidson. See
trademark rights by virtue of its federal          CAE, 267 F.3d at 684. The H-D Marks are
trademark         registrations.     Moreover,     among the world's most famous trademarks.
Harley-Davidson owns common law trademark          Harley-Davidson has spent hundreds of
rights in identical goods; namely, merchandise     millions of dollars on advertising, promoting,
bags bearing the H-D Marks. Consequently,          and marketing products and services under
this factor is easily satisfied because both       the Marks and has sold millions of motorcycles
Harley-Davidson and PSI sell identical             bearing its Marks. Where, as here, the case
products—merchandise                  bags—to      involves strong and famous marks, "the law
independent Harley-Davidson dealers who            imposes a heightened obligation on others to
distribute the bags to consumers purchasing        give [the H-D Marks] a wide berth." Sara Lee
branded merchandise.                               Corp. v. American Leather Products, Inc., 1998
Regarding the third factor, PSI and U.S. Dist. LEXIS 11914, 1998 WL 433764, at
Harley-Davidson sell their merchandise bags *10 (N.D. Ill. July 29, 1998) [*22] (citing James
in identical trade channels. PSI sells its Burrough Ltd. v. Sign of the Beefeater, Inc.,
accused         merchandise          bags       to 540 F.2d 266, 276 (7th Cir. 1976)).
Harley-Davidson dealers, many of whom also
                                                   With regard to the sixth factor—evidence of
purchased genuine merchandise bags directly
                                                   actual confusion—Harley-Davidson has
from Harley-Davidson.
                                                   provided declarations from several of its
The fourth factor analyzes the degree of care dealers that explain that they were confused
likely to be exercised by customers of the by PSI's unauthorized use of the H-D Marks.
products at issue. See CAE, 267 F.3d at These dealers stated that PSI's use of the H-D
682-83. There are a number of reasons why Marks on flyers, its distribution of sample bags
this factor weighs in favor of a strong likelihood produced for other dealers bearing the H-D
of confusion. For one, the retail consumers Marks, and its misrepresentations regarding
who ultimately receive PSI's merchandise PSI's authority to supply dealers with such
bags are provided those bags for [*21] free bags, caused them to believe PSI was an
and therefore would not be in a position to authorized supplier.
exercise care in selecting the bags. These
retail customers have no way of knowing Lastly, courts in this Circuit examine the
whether those bags were produced by an accused infringer's intent to "palm off" its
authorized Harley-Davidson supplier, nor do products. See CAE, 267 F.3d at 686. Here, the
potential customers encountering PSI's bags record is replete with facts that suggest that
in the post-sale context. Harley-Davidson's PSI deliberately and intentionally used the
reputation is therefore beyond its own control, H-D Marks and acted in a manner intended to
in violation of the Lanham Act. See 15 USC § confuse Harley-Davidson dealers as to PSI's
1125(a)(1)(A); CAE, 267 F.3d at 683; Lois rights to use those marks. The Court need
Sportswear, U.S.A., Inc. v. Levi Strauss & Co., only provide a few illustrative examples of
799 F.2d 867, 872 (2d Cir. 1986) ("[T]he facts that suggest this intent. For one, PSI's
trademark laws are designed not only to use of the H-D Marks was not occasional or
prevent consumer confusion but also to protect episodic: every (or nearly every) bag that PSI
'the synonymous right of a trademark owner to has sold to a Harley-Davidson dealer bears at
control his product's reputation.'").              least one of the H-D Marks. [*23] Indeed, PSI
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 17 of 64 PageID #:503
                                                                                         Page 9 of 11
                  2011 U.S. Dist. LEXIS 50897, *23; 100 U.S.P.Q.2D (BNA) 1348, **1354

continued to exploit the H-D Marks for its          that is so, this case might easily be resolved at
benefit      despite      knowledge       that      the summary judgment phase." 2009 U.S. Dist.
Harley-Davidson considered PSI's use                LEXIS 25732, 2009 WL 855798, at *7 (citing
unauthorized. When questioned by dealers as         Thermos Co. v. Igloo Products Corp., 1995
to PSI's authorization to use the H-D Marks         U.S. Dist. LEXIS 18382, 1995 WL 745832, at
following the June 2007 Notice, PSI continued       *5 (N.D. Ill. Dec. 13, 1995) ("[I]t is
to represent to Harley-Davidson dealers that        well-established in this circuit that a trademark
PSI did not require a license to use the H-D        holder has the right to defend himself against
Marks, without obtaining a legal opinion and        infringement by sending trademark policing
without any knowledge [**1355]        of the        letters to alleged infringers.")). The Court's
Harley-Davidson dealer contracts, and despite       speculation has been borne out by the record
the     unequivocal      statements      from       on summary judgment: because PSI has
Harley-Davidson to the contrary.                    introduced no admissible evidence that
                                                    Harley-Davidson "tied" the sale of its
There is no genuine issue of material fact as to    motorcycles to its dealers' purchase of
the validity of the H-D Marks and the likelihood    merchandise bags, or otherwise engaged in
of confusion caused by PSI's activities.            improper or unprivileged interference with
Accordingly, the Court enters partial summary       PSI's business relationships, summary
judgment favor of Harley-Davidson on liability      judgment against PSI [*25] and in favor of
for its trademark-based counterclaims (Counts       Harley-Davidson on PSI's complaint is
I, II, V, and VII).                                 warranted.

B. Harley-Davidson's Motion for Summary First, Plaintiff's tort claims generally involve
Judgment on Plaintiff's Antitrust and Tort allegations that Harley-Davidson directed its
Claims                                                dealers to cease doing business with PSI. At
                                                      the motion to dismiss stage, Harley-Davidson
The Court discussed PSI's claims in detail in had argued that, as an intellectual property
its prior order denying Harley-Davidson's rights holder, it was entitled to defend itself
motion to dismiss, see Packaging Supplies, against infringement by third parties such as
Inc. v. Harley-Davidson, Inc., 2009 U.S. Dist. PSI and to warn purchasers that they, too,
LEXIS 25732, 2009 WL 855798 (N.D. Ill. might be liable. See, e.g., Thermos Co., 1995
March 30, 2009), and refers the reader to that U.S. Dist. LEXIS 18382, 1995 WL 745832, at
order for a more detailed explanation of *5; Am. Broadcasting Co. v. Maljack
Plaintiff's [*24] claims. Briefly, counts I and II of Productions, Inc., 34 F. Supp. 2d 665, 675-76
the complaint are, respectively, state law (N.D. Ill. 1998). The Court examined the Notice
claims for (i) tortious interference with business and agreed with Harley-Davidson that "on its
relationships and for (ii) tortious interference face, the Notice appears to apply only to the
with prospective business advantage. Count use of Harley-Davidson's trademark." 2009
III alleges an illegal tying arrangement in U.S. Dist. LEXIS 25732, 2009 WL 855798, at
violation of Section 1 of the Sherman Act (15 *5. The Court reasoned that "were Plaintiff's
U.S.C. § 1).                                          complaint predicated solely on the text of the
                                                      Notice, the case would be a prime candidate
The Court concluded its prior order by noting for dismissal." Id. However, the Court did not
that "[i]t may be that Harley-Davidson merely dismiss Plaintiff's tort claims because the
was protecting its intellectual property rights; if complaint contained allegations that Harley
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 18 of 64 PageID #:504
                                                                                             Page 10 of 11
                   2011 U.S. Dist. LEXIS 50897, *25; 100 U.S.P.Q.2D (BNA) 1348, **1355

Davidson interfered with PSI's business apart          (2) possessed sufficient economic power in
from the Notice that it sent in an effort to           the tying market to appreciably restrain
protect its trademarks. For instance, Plaintiff        competition in the tied product market; and (3)
had alleged that, in addition [*26] to the Notice,     a not insubstantial amount of interstate
Harley-Davidson contacted certain dealers,             commerce was affected. Reifert v. S. Cent.
asked if those dealers purchased bags through          Wis. MLS Corp., 450 F.3d 312, 316-317 (7th
PSI, and (if they answered in the affirmative)         Cir. 2006). Plaintiff's tying claim fails for a
told those dealers that PSI would not be               complete absence of evidence regarding the
fulfilling their orders—apparently regardless          first two elements; however, the Court need
of whether the bags contained trademarked              only discuss the first.
content. (Here, the Court noted that PSI's
complaint did not allege that any or all of the        PSI has introduced no evidence that suggests
bags it designed for Harley-Davidson dealers           that Harley-Davidson conditioned the sale of
contained trademarked content.)                        motorcycles on its dealers' purchase of
                                                       merchandise bags—an essential element of
Plaintiffs have introduced no evidence to              its antitrust claim. See Sheridan v. Maraton
substantiate any of their allegations. Instead,        Petroleum Co., LLC, 530 F.3d 590, 592 (7th
Defendants have established that all of the            Cir. 2008) (conditioning required). "The joint
bags that PSI sold to Harley-Davidson dealers           [*28] sale of two products is a 'tie' only if the
contained trademarked content. The only                seller exploits its control of the tying product 'to
communication in the record (the Notice)               force the buyer into the purchase of a tied
evidences an attempt by Harley-Davidson to             product that the buyer either did not want at all,
protect itself from PSI's unauthorized use of its      or might have preferred to purchase elsewhere
trademarks—a privileged communication.                 on different terms.'" Will v. Comprehensive
Accordingly, the Court grants summary                  Accounting Corp., 776 F.2d 665, 669 (7th Cir.
judgment in favor of Harley-Davidson and               1985) (quoting Jefferson Parish Hospital
against Plaintiff on Plaintiff's tort claims. See      District No. 2 v. Hyde, 466 U.S. 2, 104 S. Ct.
Celotex Corp. v. Catrett, 477 U.S. 317, 322,           1551, 80 L. Ed. 2d 2 (1984)). Thus, "[t]o survive
106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (the          summary judgment, [PSI] must present
"plain language of Rule 56(c) mandates the             admissible evidence, not mere speculation,
entry of summary judgment, after adequate              that [Harley-Davidson] coerced its [dealers]"
time for discovery and upon motion, against a          to purchase merchandise bags or suffer the
party who fails to make a showing sufficient           loss of the motorcycle line. Paladin Assocs.,
 [*27] to establish the existence of an element        Inc. v. Montana Power Co., 328 F.3d 1145,
essential to that party's case, and on which           1161 (9th Cir. 2003). Plaintiff has failed to
that party will bear the burden of proof at trial").   meet this burden.

The tying claim alleges a tie between sales of         Indeed, the Court has examined the Notice
Harley-Davidson motorcycles (the tying                 and the relevant portions of the
product) and sales of plastic merchandise bags         Harley-Davidson dealer contract and found no
 [**1356] (the tied product). To establish an          language in either document that requires
unlawful tying claim, PSI must prove that              dealers to purchase merchandise bags from
Harley-Davidson: (1) imposed a tying                   Harley-Davidson, whether as a condition to
arrangement between two distinct products (in          receive motorcyle shipments or otherwise.
this case motorcycles and merchandise bags);           There is no evidence in the record from any
    Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 19 of 64 PageID #:505
                                                                                       Page 11 of 11
                 2011 U.S. Dist. LEXIS 50897, *28; 100 U.S.P.Q.2D (BNA) 1348, **1356

other     source     that    suggests    that      Counterclaim Plaintiffs' motion for partial
Harley-Davidson coerced its dealers in any         summary judgment on Counts I, II, V, and VII
way or tied the purchase of the two products       of their counterclaim (the counts that allege
  [*29] together. This failure of proof of         trademark infringement and unfair competition)
"conditioning" or a "tie" compels dismissal of     [73] also is granted.
this claim. See, e.g., Photovest Corp. v.
Fotomat Corp., 606 F.2d 704, 722-24 (7th Cir.      Dated: May 12, 2011
1979).
                                                   /s/ Robert M. Dow, Jr.
IV. Conclusion
                                              Robert M. Dow, Jr.
For the foregoing reasons, Defendants' motion
for summary judgment on all of the counts of United States District Judge
Plaintiff's complaint [71] is granted.
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 20 of 64 PageID #:506
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 21 of 64 PageID #:507
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 22 of 64 PageID #:508
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 23 of 64 PageID #:509
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 24 of 64 PageID #:510
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 25 of 64 PageID #:511
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 26 of 64 PageID #:512
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 27 of 64 PageID #:513

                                                                                                         Page 1
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




                                                                   miss or quash an indictment or information
Only the Westlaw citation is currently available.                  made by the defendant, to suppress evid-
                                                                   ence in a criminal case, to dismiss or to
        United States District Court,                              permit maintenance of a class action, to
                N.D. Illinois,                                     dismiss for failure to state a claim upon
              Eastern Division.                                    which relief can be granted, and to invol-
LORILLARD TOBACCO COMPANY, a Delaware                              untarily dismiss an action.” Under section
           Corporation, Plaintiff,                                 636(b)(1)(B), “a judge may also designate
                       v.                                          a magistrate judge to conduct hearings, in-
 MONTROSE WHOLESALE CANDIES and Sun-                               cluding evidentiary hearings, and to submit
       dries, Inc., et al., Defendants.                            to a judge of the court proposed findings of
                                                                   fact and recommendations for the disposi-
            Nos. 03 C 4844, 03 C 5311.
                                                                   tion, by a judge of the court, of any motion
                   Nov. 8, 2005.
                                                                   excepted in subparagraph (A). Lorillard's
John S. Pacocha, Cameron Matthew Nelson, Jeffrey                   motion to freeze assets is a motion for in-
G. Mote, Kevin D. Finger, Greenberg Traurig, LLP,                  junctive relief..
Chicago, IL, for Plaintiff.
                                                                           I. BACKGROUND
Robert A. Egan, Robert A. Egan P.C., Robert A.                 Lorillard is one of the largest cigarette manu-
Hobib, Chicago, IL, for Defendants.                       facturers in the United States and its brand, New-
                                                          port, is the best-selling menthol cigarette in the
                                                          country. Lorillard has registered the trademark,
       REPORT AND RECOMMENDATION                          Newport, with the United States Patent and Trade-
MARVIN E. ASPEN, Judge.                                   mark Office, giving it the exclusive right to manu-
     *1 Plaintiff, Lorillard Tobacco Company              facture, distribute, advertise, and sell Newport ci-
(“Lorillard”), moves to freeze the assets of defend-      garettes in the United States. Lorillard distributes
ants Reza and Sandra Hazemi This matter origin-           its cigarettes through a network of wholesalers and
ally came before me as a motion to freeze the assets      retailers, subject to a wide range of state and feder-
of the Hazemis and Montrose Wholesale Candies             al regulations. Over the past several years, the fed-
and Sundries, Inc. (“Montrose”)(collectively,             eral government and many states have substantially
“Montrose defendants”). Judge Aspen had referred          increased taxes on cigarettes and other tobacco
that motion to Magistrate Judge Keys, and the re-         products, which has made it profitable for
ferral was subsequently transferred to me. Accord-        “bootleggers” to sell counterfeit tobacco products,
ingly, the court addresses Lorillard's motion for an      as well as import and distribute tobacco products in
order freezing the Hazemis' assets in this Report         a manner designed to avoid paying the taxes,
and Recommendation pursuant to 28 U.S.C. §                thereby reaping a handsome, but ill-gotten reward.
              FN1
636(b)(1)(B).
                                                              In July of 2003, one of Lorillard's division
        FN1. Under 28 U.S.C. § 636(b)(1)(A), “a           managers paid a call on the Montrose store in
        judge may designate a magistrate judge to         Chicago, Illinois, and purchased a carton of what he
        hear and determine any pretrial matter            suspected to be counterfeit Newport cigarettes, and
        pending before the court, except a motion         sent it for inspection to Lorillard's offices in
        for injunctive relief, for judgment on the        Greensboro, North Carolina. There, a quality assur-
        pleadings, for summary judgment, to dis-          ance inspection convinced Lorillard that the cigar-




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 28 of 64 PageID #:514
                                                                               Page 2
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




ettes were counterfeit and it filed this suit against              emergency motion, and (5) the actual mo-
Montrose on July 14, 2003, alleging trademark vi-                  tions and supporting memoranda. Through
olations under the Lanham Act 15 U.S.C. § 1051, et                 a good portion of the declarations and the
seq., as well as various Illinois statutory violations             memoranda, however, Lorillard fails to
and common law offenses. On July 15, 2003, Judge                   cite to pages of the voluminous record that
Marvin Aspen granted Lorillard's application for an                support many of its assertions. Thus, in
ex parte seizure order allowing Lorillard to seize                 some instances, Lorillard often merely dir-
any counterfeit cigarettes, as well as records docu-               ects the court to entire 200-plus-page de-
menting the manufacture, importation, purchase,                    position transcripts or 100-page business
sale, distribution, or receipt of any merchandise                  transactions to locate specific quotes. (See,
bearing any Lorillard marks. The United States                     e.g., Combined Motion to Compel Discov-
Marshals Service returned service on the seizure of                ery and Freeze Assets, at 4(¶¶ 6-7);
four cartons of “counterfeit cigarettes and docu-                  (Substitute) Declaration of Jeffrey Mote,
ments” on July 16, 2003. Montrose's owners, Reza                   ¶¶ 10-11, 14-15, 22, 39; Second Declara-
and Sandra Hazemi, have since been added as de-                    tion of Jeffrey Mote, at ¶¶ 22, 34). In other
fendants.                                                          instances, it does not even provide a gener-
                                                                   al reference to any supporting documenta-
     After enduring a maddening course of fruitless                tion (See, e.g., (Substitute)Declaration of
attempts at garnering any meaningful discovery                     Jeffrey Mote, ¶¶ 28-29, 32-34, 41, 42, 43,
from Montrose and the Hazemis, and becoming un-                    44) or-more understandably given the
derstandably suspicious that the Hazemis were loot-                volume of materials prepared-misidentifies
ing Montrose's assets, Lorillard filed a motion to                 purported supporting materials or fails to
compel discovery and to freeze the assets of Mon-                  make pages part of the record. (See, e.g.,
trose and the Hazemis, supporting it with over 1200                Combined Motion to Compel Discovery
pages of documents detailing what Lorillard has                    and Freeze Assets, at 6(¶ 12);
learned, and has had to endure, over a year-                       (Substitute)Declaration of Jeffrey Mote, at
            FN2
and-a-half.      In the interim, however, and less                 ¶¶ 28-29, 32-34, 41, 42, 43, 44; Second
than a week after being informed that the court was                Declaration of Jeffrey Mote, at ¶¶ 22, 64,
preparing to rule on Lorillard's motions, Montrose                 65). At the court's request, Lorillard's
filed a Chapter 11 bankruptcy petition in the Bank-                counsel filed a consolidated declaration
ruptcy Court for the Northern District of Illinois on              which corrected some, but not all, of these
September 7, 2005. This stayed the proceedings as                  deficiencies. The few that remain,
                             FN3
to the corporate defendant.       On September 9,                  however, do not make Lorillard's tale of
2005, the Hazemis filed a motion before me to stay                 woe any less compelling; those assertions
these proceedings as to them, which I denied on the                that Lorillard does adequately support with
grounds that I did not have the authority to rule on               evidence and the court's own perusal of the
the motion and that it should have been filed before               record provide enough detail regarding the
Judge Aspen. To date, the Hazemis have not filed                   Montrose defendants' discovery obfusca-
an appropriate motion before Judge Aspen.                          tion and financial legerdemain for the
                                                                   court to grant Lorillard's motion.
         FN2. To support its motions, Lorillard
         filed the exhibits mentioned, as well as: (1)             FN3. On November 1, 2005, Bankruptcy
         a declaration, (2) a substitute declaration,              Court Judge Hollis granted Lorillard's mo-
         (3) a second declaration by Lorillard's                   tion to modify the automatic stay to permit
         counsel, (4) a declaration in support of the              Lorillard to continue its lawsuit against the




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 29 of 64 PageID #:515
                                                                               Page 3
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




        corporate defendant, Montrose.                    Hazemi's deposition she indicated that she was an
                                                                                 FN4
                                                          “owner” in name only         and that the details con-
     *2 On October 31, 2005, Lorillard filed an           cerning the purchase and transfer of the 3019 N.
emergency motion to freeze the assets of the indi-        Rose Street Property, among others, were entirely
vidual defendants Ray and Sandra Hazemi. Loril-           controlled by Ray Hazemi. (Plaintiff's Emergency
lard's motion was prompted by its discovery that          Motion to Freeze Assets, Ex. A, Sandra Hazemi
the Hazemis own certain property at 3019 N. Rose          Dep. of 7/26/05 at 359-65). During his deposition
St. in Franklin Park, Illinois, despite the Hazemis'      on July 21, 2005, Ray Hazemi testified that the
repeated denials, under oath, to the contrary. As it      Hazemis transferred the 3019 N. Rose Street Prop-
happens, this is merely the most recent installment       erty to Chambers & Owens in 2003 and that Cham-
in a continuing saga of deception, obfuscation,           bers & Owens still owned the property on the day
shuffling of assets, and corporate looting. While the     of the deposition. (Plaintiff's Emergency Motion to
evidence demonstrates that this has long been the         Freeze Assets, Ex. B, Ray Hazemi Dep. of 7/21/05
Hazemi's pattern of doing business, it most recently      at 94). Mr. Hazemi further testified that he and his
has been calculated to place the Hazemi's assets          wife were attempting to get the property back from
beyond the reach of Lorillard. This most recent rev-      Chambers & Owens. (Id.).
elation regarding the property at 3019 N. Rose St.
demonstrates that Mr. Hazemi has not only given                    FN4. The phrase “in name only” takes on a
what appears to be perjured deposition testimony,                  curious meaning here, as nearly every doc-
but made bald misrepresentations to the court re-                  ument associated with the Hazemi's trans-
garding their ownership of the property. When ex-                  fer of the 3019 N. Rose St. property identi-
amined in insolation, this episode alone would be                  fies the owner as “Sean Semler” or
sufficient to support an order freezing their assets.              “Sandra Semler Hazemi a/k/a Sean
But when examined in context of what has gone on                   Semler.” (Plaintiff's Emergency Motion to
before, there can be no question that such an order                Freeze Assets, Ex. D; Declaration of Jef-
is warranted.                                                      frey Mote in Support of Emergency Motion
                                                                   to Freeze Assets, Exs. H at RN 0257; I at
                          A                                        00444; J at 0221, 0229; L; M). Sean
   The Hazemis' Misrepresentations Regarding                       Semler is Mrs. Hazemi's brother. At their
    Their Ownership of the Property at 3019 N.                     depositions, neither Mr. nor Mrs. Hazemi
                      Rose St.                                     could hazard a guess as to why these docu-
     During its long and arduous discovery experi-                 ments referred to Mrs. Hazemi in this man-
ence in this case, Lorillard has brought several mo-               ner.
tions to obtain compliance with subpoenas served
on various third parties, including a business loc-           Ray Hazemi's deposition continued on August
ated at 3019 N. Rose Street in Franklin Park,             3, 2005. Once again, plaintiff asked whether Cham-
Illinois (the “3019 N. Rose St. Property”) doing          bers & Owens still owned the 3019 N. Rose St.
business as “Franklin Cigarette Depot.” Through           property and Mr. Hazemi states “[t]hat's correct.” (
the discovery it was able to gain, Lorillard learned      Plaintiff's Emergency Motion to Freeze Assets, Ex.
that defendant Sandra Hazemi had owned the 3019           C, Ray Hazemi Dep. of 8/3/05, at 350). When Mr.
N. Rose St. Property and transferred it to a Janes-       Hazemi was asked whether he has had discussions
ville, Wisconsin wholesale supplier named Cham-           with Chambers & Owens about the return of the
bers & Owens in or about June 2003 as part of a           3019 N. Rose St. property, he answered: “[n]o,
settlement in a lawsuit between Chambers & Owens          nothing.” (Id. at 535). But he added that he and his
and defendant Montrose Wholesale. During Mrs.             wife were trying to work out a plan by which the




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 30 of 64 PageID #:516
                                                                               Page 4
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




property could be returned to them. (Id. at 535-36).       Freeze Assets, Ex. F).

     *3 The subject of the 3019 N. Rose St. property               FN5. It would also appear that the
also came up in court. The parties' counsel ap-                    Hazemi's attorney, Mr. Habib, was victim-
peared before me on July 25 and August 1, 2005, in                 ized by their misrepresentations as well.
connection with plaintiff's motion for rule to show                An able and experienced lawyer, Mr.
cause why Franklin Cigarette Depot should not be                   Habib certainly would not have accepted
held in contempt for failing to respond to a duly                  his client's assertions at face value. Yet,
served subpoena. (Plaintiff's Emergency Motion to                  he, too, was taken in by the Hazemis, and
Freeze Assets, Exs. D and E, Hearing Transcript                    employed-unwittingly-in their ruse.
Excerpts for the 7/25/05 and 8/1/05 hearings, re-
spectively). These particular hearings concerned the            When these serious circumstances came to
Hazemis' ownership of Franklin Cigarette Depot             light by way of Lorillard's emergency motion, I al-
and the property associated with it located at 3019        lowed the Hazemis and their attorney a week to file
N. Rose St. During the July 25, 2005 hearing, the          whatever they felt might be an adequate response to
Hazemis' counsel, Robert A. Habib, stated that Ray         being caught in a lie. After what one must assume
Hazemi had admitted during his July 21, 2005 de-           was a complete and thorough consultation among
position that he had an ownership interest in Frank-       clients and counsel, Mr. Hazemi offers an explana-
lin Cigarette Depot, but that he did not own the real      tion by way of a rather sketchy, five-paragraph affi-
                                                                  FN6
property because it had been turned over to Cham-          davit.     He states that the transfer of the 3019 N.
bers & Owens. Mr. Habib stated unequivocally that          Rose St. property was made to stop Chambers &
Ray Hazemi testified that the 3019 N. Rose Street          Owens from collecting on the judgment from Mr.
Property was no longer owned by the Hazemis,               Hazemi only. When he sold another parcel of prop-
stating “the real estate is gone.” (Ex. D at pp. 5-6).     erty for $250,000, he applied those assets to the
Similarly, during the August 1st hearing, Mr. Habib        judgment as against him. Mr. Hazemi asserts that a
stated that “[t]he property at 3019 North Rose             Mr. Phil Jackson of Chambers & Owens then
Street they don't own anymore.” (Ex. E, pp. 10-11).        “handed [him] a piece of paper and stated that no
                                                           longer we owe Chambers, but that the debt as to
     As it happens, the Hazemis misrepresented the         Montrose remained pending.” (Reza Hazemi Aff., ¶
facts surrounding the Hazemi's ownership of the            4). The piece of paper, according to Mr. Hazemi,
3019 N. Rose St. property at their depositions and         turned out to be the warranty deed, but he swears he
               FN5
in open court.      During a Rule 341 Meeting of           did not look at it at the time or know what it was.
Creditors (the “341 Meeting”) on September 24,             Instead, he simply put it in his safe, where it lan-
2005, in connection with Montrose's Chapter 11             guished uninspected until Lorillard filed this mo-
Bankruptcy case, Chambers & Owens' counsel                 tion. (Reza Hazemi Aff. ¶ 4). Similarly, Mrs.
Scott Shadel informed plaintiffs counsel that Cham-        Hazemi also swears that she never saw the warranty
bers & Owens had transferred the 3019 N. Rose              deed. (Sandra Hazemi Aff.).
Street Property back to the Hazemis in 2003. Mr.
Shadel also indicated he believed the Hazemis had                  FN6. While Mr. Habib prepared the
purchased the property back from Chambers &                        Hazemis' affidavits in consultation with
Owens for about $250,000. On October 21, 2005,                     them, he did not sign the documents. Only
Mr. Shadel faxed a copy of the Warranty Deed pre-                  the Hazemis have sworn to their veracity.
pared by Chambers & Owens to transfer the 3019
                                                               *4 According to Mr. Hazemi, he regarded the
N. Rose St. property to Sandra Hazemi on Septem-
                                                           mysterious piece of paper as proof that his personal
ber 2, 2003. (Plaintiff's Emergency Motion to
                                                           debt to Chambers & Owens had been discharged by




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 31 of 64 PageID #:517
                                                                               Page 5
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




payment of $250,000. (Reza Hazemi Aff., ¶ 4).              the Hazemis initially thwarted Lorillard's discovery
Having never looked at the document-that is what           efforts. Montrose did, however, produce income tax
he claims-it is curious how he can be so sure that it      records for the years 1997 through 2003, which re-
amounted to such proof. As Mr. Hazemi tells the            vealed its ownership structure during that period:
tale, the paper might have been anything at all.
Why he was confident that it proved he had paid              1997 Tarek Al-Mikhi (50%); Sandra Semler
Chambers & Owen $250,000 is unexplained. Hav-                Hazemi (25%); Jack Shoushtari (25%)
ing handed over a quarter-million dollars to satisfy
                                                             1998 Sandra Semler        Hazemi     (50%);   Jack
a debt, one might expect even the least sophistic-
                                                             Shoushtari (50%)
ated of businessmen to inspect the note received in
return. But Mr. Hazemi is by no means an unsoph-             1999 Mr. Hazemi (50%); Jack Shoushtari (50%)
isticated businessman. He has a masters degree in
accounting, and counsel has represented that he has          2000 Mr. Hazemi (50%); Jack Shoushtari (50%)
practiced as a CPA in the past. He owns or has
owned several businesses with millions of dollars            2001 Mr. Hazemi (100%)
of revenue running through them. The Hazemi's ex-
                                                             2002 Mr. Hazemi (100%)
planation that they were simply unaware that they
owned the 3019 N. Rose St. property strains credu-           2003 Mr. Hazemi (50%); Sandra Semler Hazemi
lity past the breaking point.                                (50%)
     The 3019 N. Rose St. property, then, has been             (Mote Decl., ¶ 7; Ex. I). Finally, on March 8,
in the possession of the Hazemis all along, a hidden       2005, after more than a year-and-a-half of awaiting
asset during this litigation. To ensure that it re-        the twice-promised production, Lorillard filed a
mained hidden, the Hazemis committed what ap-              motion to compel discovery.
pears to be perjury at their depositions, then lied to
me in an inherently incredible affidavit. Given the             At least with respect to the corporate records,
history of the Hazemis' conduct in this litigation,        the motion did the trick: Montrose produced the
and the manner in which they operated their busi-          documents, however unapologetically, in time to
ness, however, none of this is surprising. It is just      take credit for its “compliance” in its response to
the latest in a long line of underhandedness and de-       Lorillard's motion on April 11, 2005. Significantly,
ception, as the following discussion will make             in support of the Montrose defendants' response to
clear.                                                     Lorillard's motion, Mr. Hazemi's wife, Sandra
                                                           Semler Hazemi, filed an affidavit in which she
                           B                               swore that she had never been a shareholder, officer
The Organization and Structure of the Montrose             or director of Montrose and had never authorized
                     Corporation                           anyone to say she was shareholder, officer or dir-
                           1                               ector of Montrose, directly contradicting Mon-
  The Hazemis' Acquisition of the Corporation              trose's tax returns. (Def.Resp., Ex. 8). The first of
     Shortly after filing suit, Lorillard served Mon-      many such contradictions.
trose with its first set of interrogatories and docu-
ment requests, which regarded, in part, Montrose's             *5 The tardily-produced records reveal that
corporate structure, organization, and financial con-      Tarek Al-Mikhi originally formed Montrose on or
dition. ((Substitute)Declaration of Jeffrey G. Mote,       about March 28, 1997. (Second Declaration of Jef-
(“Mote Decl.”), Ex. A). In what would become a             frey Mote (“2nd Decl.”), Ex.DD, Articles of Incor-
disheartening pattern for Lorillard, Montrose and          poration and related corporate records, RN 48-82).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 32 of 64 PageID #:518
                                                                               Page 6
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




The company issued 1200 shares to its three share-                                    2
holders and directors: Tarek Al-Mikhi (President)           The Hazemis' Convoluted Acquisition of the Site
received 600 shares, Mr. Hazemi (Vice-President)                          of Montrose's Operations
received 300 shares, and Jack Shoushtari                         At or near the time Montrose was formed in
(Secretary/Treasurer) received 300 shares. (Ex. DD,         1997, it entered into a lease agreement with a
at RN 53). On or about February 6, 1998, the Mon-           Joseph Cholewa, dated March 27, 1997, for the
trose owners entered into an agreement whereby              property at 4417-4425 W. Montrose Ave. (Ex. JJ, at
Tarek Al-Mikhi sold all of his shares in Montrose,          RN 84-86). A few days later, on April 3, 1997,
transferring 300 each to Mr. Hazemi and Jack                Montrose and Mr. Cholewa agreed to a supplement-
Shoushtari. (Ex. DD, at RN 6044-6048). Under the            al “Rider” amending the lease agreement by grant-
transfer agreement, Mr. Al-Mikhi was paid $89,000           ing, inter alia, Montrose an option to buy the prop-
at closing and was to receive another $26,250 on            erty at 4417-4425 W. Montrose for $710,000, to
the earlier of January 2, 2000, the date Montrose           which $7,500 of the $10,500 monthly rent would be
exercised its option to purchase the property hous-         credited towards the purchase price of the property.
ing Montrose at 4417-4425 W. Montrose Avenue in             (Ex. JJ, at RN 87-96). In exchange for this purchase
Chicago Illinois, or the date it sold or otherwise          option, Montrose paid Mr. Cholewa $60,000, which
transferred this option. (Ex. DD, at 6045). Shortly         was to be credited to the eventual purchase price if
thereafter, however, the three became entangled in          Montrose exercised its option to purchase. (Id.) If
litigation over the transaction. On or about January        Montrose decided not to exercise its option, the
2, 2001, Mr. Shoushtari and Mr. Hazemi entered in-          “Rider” provided that it was entitled to a “rebate”
to a “Stock Sales Agreement”, whereby Mr.                   of two-thirds of the $60,000 option and two-thirds
Hazemi immediately acquired 300 shares of Mr.               of the $7,500 rent that was to have been allocated
Shoushtari's original Montrose Stock. (Ex. DD, at           towards the purchase price. (Id.). Rather than exer-
              FN7
RN 279-288).                                                cising the option outright, Mr. Hazemi and Mr.
                                                            Shoushtari concocted a scheme whereby they
        FN7. The “Stock Sales Agreement was a               would acquire control of the at 4417-4425 W. Mon-
        bit out of the ordinary. It called for Mr.          trose property without appearing to exercise the op-
        Shoushtari to pay Mr. Hazemi $67,952                tion, thereby hiding the property as an asset of
        pursuant to the following significant rep-          Montrose and avoiding the need to pay Mr. Al-
        resentation: “Payment of these monies is as         Mikhi the remaining $26,000 under the stock pur-
        a result of the corporation being insolvent         chase agreement previously discussed. (Ex. DD, at
        at the time of this transaction, that is, its li-   RN 6045). Once Mr. Cholewa lost his interest in
        abilities exceed its assets.” (Ex. DD, at RN        the property sometime between entering into the
        279). Mr. Hazemi also agreed to indemnify           lease agreement in 1997, and June of 1998, pursu-
        Mr. Shoushtari against any judgment in a            ant to a foreclosure proceeding initiated by Park-
        pending lawsuit, Certified Grocers v. Mon-          way Bank & Trust. (Ex. JJ, at GN 187-194), the
        trose/Shoushtari, Case No. 98 L 14808.              scheme went into effect.
        (Ex. DD, at RN 284). In addition,
        Shoushtari agreed to transfer any shares re-            *6 The convoluted process began in June of
        ceived from Mr. Al Mikhi pursuant to                1998, when Antonia Shoushtari-Montrose owner
        those pending lawsuits to Mr. Hazemi for            Jack Shoushtari's wife-and Bahar Azari-Mr.
        $1. (Ex. DD, at RN 285). The record sug-            Hazemi's niece and a then-employee of Montrose-
        gests that he made this transfer on January         acquired the 4417-4425 W. Montrose property via a
        2, 2001. (Ex. DD, at RN 277-78).                    Trustee's Deed from Parkway Bank and Trust Com-
                                                            pany dated June 12, 1998. (Ex. JJ, at SH 65-67). It




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 33 of 64 PageID #:519
                                                                               Page 7
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




would appear from the documents that the two pur-                  property. (Id.).
chased the property for $523,000, taking out a
$418,400 loan from Labe Bank. (Ex. JJ, at SH 57).                                    3
They purportedly managed the property under the                 Montrose's Shakey Corporate Standing
name “AB Venture,” and the loan was paid off over              Despite the Montrose defendants' recalcitrance
                       FN8                                throughout discovery, Lorillard has been able to un-
an 84-month period.         Next, Antonia Shoushtari
transferred her entire interest in the property at        cover some information regarding Montrose's cor-
4417-4425 W. Montrose property to Bahar Azari             porate status, which suggests that Montrose has had
through a quitclaim deed dated January 2, 2001.           some difficulty with the Secretary of State for the
The transfer between Antonia and Bahar was made           State of Illinois. The State of Illinois administrat-
for no consideration. (Ex. JJ, at GN 184-186). On         ively dissolved Montrose on August 1, 1998. On
February 20, 2003, Bahar Azari transferred her en-        August 10, 2000, Montrose submitted a change of
tire interest in the 4417-4425 W. Montrose property       registered agent (changing from Ganders P. Capon-
for no consideration via a quitclaim deed to a com-       ize to its counsel in this suit, Robert Egan) to the
pany called 6201 S. Champlain LLC, which was              Illinois Secretary of State as well as an Application
formed by Mike Kakvand, who will be discussed             for Reinstatement signed by Jack Shoushtari as
later. Interestingly, the company listed 4417 W.          Montrose' Secretary and Sandra Hazemi as Mon-
Montrose, the location of the Montrose store, as its      trose Vice President. (Ex. DD, at RN 97-101). Mrs.
address. (Ex. JJ, at GN 36-38). The very next day,        Hazemi's signature in that capacity is rather curi-
on February 21, 2003, Mr. Kakvand's company ex-           ous, given the fact that she has sworn that she has
ecuted a resolution purporting to authorize the           never been an officer or director with Montrose. (
transfer of the 4417-4425 W. Montrose property            Def.Resp., Ex. E).
(Ex. JJ. at GN 138), and transferred the property to
                                                               In any event, the State issued a formal Certific-
Sandra Hazemi via a warranty deed. (Ex. JJ, at GN
                                                          ate of Reinstatement on August 10, 2000. (Ex. DD,
28-35).
                                                          at RN 100). The State administratively dissolved
        FN8. Lorillard submits that rental income         Montrose again a year later on August 1, 2001, and
        from tenants of the property at 4417-4425         subsequently reinstated it on March 18, 2002. (Ex.
        W. Montrose would not come close to               DD, at RN 114-116). Continuing the pattern, Mon-
        making this expedited payment schedule.           trose was administratively dissolved on August 1,
        Instead, it would appear that AB Venture          2003, for failure to file its annual report and pay its
        was dependent on cash funneled from               annual franchise tax, but was subsequently rein-
        Montrose to cover the balance of each             stated on October 3, 2003. (Ex. DD, at RN
        monthly payment. Although Montrose and            117-120). The Montrose defendants claim that
        the property owners represented that Mon-         Montrose closed its operations as of October 31,
        trose's rent was $3,500 per month, it was         2003 (Def.Resp., at 2, 8), but, as of February 19,
        actually paying $6,000 per month by check         2005, the Illinois Secretary of State's Real Time
        to Mrs. Shoushtari and Ms. Azari. (Ex.            Corporate/LLC database identified Montrose's
        SS). It would seem that utility bills for the     status as “Goodstanding.” (Ex. K). In the interim,
        property were directed to Montrose and its        according to Mr. Mote's Second Declaration, Sean
        owners and paid with Montrose's funds.            Semler, Sandra Hazemi's brother, incorporated
        (Ex. SS). Montrose paid for the electrical        Montrose Wholesale Food Co. at Mr. Hazemi's re-
        utilities and property insurance directly, al-    quest; it was administratively dissolved on Novem-
        though all these expenses were identified         ber 1, 2004. (2nd Decl., ¶ 37; Ex. FF). As of May
        as being paid by the nominal owners of the        12, 2005, the database listed Montrose as “Not




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 34 of 64 PageID #:520
                                                                               Page 8
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




Good Standing.” (Ex. FF).                                 boxes at the Montrose facility, and Montrose's
                                                          counsel again stated that Lorillard could inspect the
    *7 It is telling, that the Montrose defendants        documents. (Mote Decl., Ex. C, at 160-62). Never-
never produced any records relating to these              theless, Lorillard had to request these records again
changes in the corporation's status. Moreover, the        when it served discovery requests on Mr. Hazemi.
Montrose defendants have never disclosed that             At that time Mr. Hazemi declared that Montrose
Montrose is no longer operating in any of their dis-      had already produced them. (Mote Decl., Ex. B1,
covery responses; not in Montrose's original Octo-        Resp. 2, 4). By the time of his second deposition,
ber 15, 2003, initial disclosures (Ex. T), or in the      however, he was not as certain.
Montrose defendants' initial disclosures from on
March 1, 2005 (Ex. U). Timely disclosure of this               At Mr. Hazemi's second deposition on Decem-
information would have been required under                ber 14, 2004, the topic of these boxes, be there 5 or
Fed.R.Civ.P. 26(e). Purchase records that Lorillard       6, or 10 or 12, came up once again.
has obtained through third parties indicate that
Montrose continued doing business at least through          Q: Now, where are these 10 to 12 boxes main-
September of 2004. (2nd Mote Decl., Ex. HH).                tained?
Similarly, Montrose answered Lorillard's Second
                                                            A: I will try to tell you guys. I think you guys
Amended Complaint in February 2005, long after it
                                                            took it. You guys say no, but I think you guys
purportedly stopped doing business. That the cor-
                                                            took it.
poration seems to be an apparition, appearing from
time to time, may be no accident, and it is certainly       Q: ... [L]ong after the date of the seizure, [you
in keeping with the manner in which its financial           said] you had 10 to 12 boxes ... and you would
records were, and are, “kept.”                              make them available to us to come to inspect.
                           C                                  I'm asking you, where are those 10 to 12 boxes
  The Hazemis' Questionable Business Practices              of documents presently stored?
                           1
                 Cigarette Purchases                        A: I don't know. I don't know.
     After a long and fruitless pursuit of Montrose's
financial records and accounting information, Loril-          ***
lard appears to be resigned to the fate that business
                                                            *8 Q: So is it possible that you've destroyed or
records one might ordinarily expect to exist in an
                                                            discarded the 10 to 12 boxes?
operation with the sales of Montrose simply do not.
(Plaintiff's Reply, at 9-11). Among these would ap-         A: Not whatsoever.
pear to be records of cigarette purchases. Initially,
in its August 2003 responses, Montrose promised to            ***
make 10 to 12 boxes of cigarette purchase invoices
available for inspection. (Mote Decl., Ex A2, Resp.         A: They're someplace in my basement or some-
3). Montrose's counsel also wrote Lorillard's coun-         place. I have to find them.
sel a letter dated July 25, 2003, indicating the same
                                                              ***
thing. (Def.Resp.; Ex. 3). But Lorillard was still
seeking these records at the time of Mr. Hazemi's           Q: Is it possible that they might still be at Mon-
first deposition on February 2, 2004. (Mote Decl.,          trose Wholesale?
Ex. C, at 160). That day, Mr. Hazemi explained that
records of his purchases were loosely kept in 5 or 6        A: No.




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 35 of 64 PageID #:521
                                                                               Page 9
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




  Q: ... Is there a place other than your house where              bacco manufacturers, including Lorillard,
  they might have been taken?                                      use the data reported to MSA to monitor
                                                                   and detect potential fraudulent reporting by
  A: No. I take everything to my house.                            wholesale distributors and their retail cus-
                                                                   tomers who are participating in the manu-
    (Mote Decl., Ex. D, at 231-33).
                                                                   facturer's promotional programs.
     Later in his deposition, Mr. Hazemi added fur-
                                                               Along similar lines, Mr. Hazemi described his
ther confusion to the question of the whereabouts of
                                                           bookkeeping:
the cigarette purchase invoices. He testified that
when Montrose purchased Newport cigarettes from              There's no accounting book. It's very, very
distributors, he “dumped” the invoices in a cabinet.         simple. Either money comes or money goes.
(Mote Decl., Ex. D, at 209). He did not maintain             Money goes to the bank. Money comes and then
these purchase invoices, however, but discarded              turns around and goes to the bank. Then you pur-
them. (Ex. D, at 210). Shockingly, he testified that         chase. There is no accounting. There is no book-
he did this even after Lorillard filed suit, seemingly       ing.
admitting to spoliation of evidence. (Ex. D, at 210).
According to Mr. Hazemi, he did not feel the need               (Ex. D, at 188, 194). Mr. Hazemi did allow,
                                       FN9
to keep such records because MSA”            kept track    however, that he could contact the suppliers that
of these things. (Ex. D, at 210-11).                       sold him Newport cigarettes-Costco and City Sales-
                                                           for copies of Montrose's purchase invoices. (Ex. D,
         FN9. According to Lorillard's counsel, the        at 209-10, 212). He later admitted that he also
         last part of the cigarette distribution chain     bought Newport cigarettes from other suppliers as
         involves the sale of tobacco products from        well: McClain, Chambers & Owen, and Flemming.
         retailers who are authorized to participate       (Ex. D, at 229). Lorillard's counsel specifically
         in certain cigarette promotional programs         asked him about one more distributor, Peter Karfi-
         to consumers. Typically, these promotions         as, and Mr. Hazemi testified that Montrose pur-
         involve rebate payments-known in the in-          chased only “fourth tier” cigarettes from him, never
         dustry as “buydown” programs-wherein an           Newports. (Ex. D, at 91-93). In fact, invoices from
         authorized retail distributor is paid a rebate    Mr. Karfias indicate that Montrose had actually
         for each carton it sells during the term of       purchased more than $60,000 worth of Newport ci-
         the “buydown” program, provided the re-           garettes from him between August 12, 2003, and
         tailer purchased such carton from an au-          November 18, 2004. (2nd Decl., Ex. QQ).
         thorized wholesale distributor. Authorized
         wholesale distributors agree to report all            Mr. Hazemi testified that he paid for these ci-
         purchases and sales of a particular manu-         garettes by check on Montrose's account at Labe
         facturer's promotional cigarette products to      Bank, and kept the cancelled checks in a drawer.
         Management Science Associates, a con-             (Ex. D, at 213). He thought Lorillard had obtained
         sultant the tobacco companies employ to           these in the seizure. (Ex. D, at 213). On other occa-
         collect data on sales and distribution of         sions, Mubeen Hussain purchased cigarettes for
         their products. UPC scanning is a part of         Montrose and paid for them with his personal credit
         this sophisticated and far-reaching inform-       card; Mr. Hazemi would reimburse him with cash.
         ation gathering system See http://                (Ex. D, at 214). Mr. Hazemi testified that he had no
         www.msa.com; Holiday Wholesale Gro-               receipts for these purchases. (Ex. D, at 216).
         cery Co. v. Philip Morris Inc., 231
         F.Supp.2d 1253, 1291 (N.D.Ga.2002). To-               In the time since Mr. Hazemi's second depos-




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 36 of 64 PageID #:522
                                                                              Page 10
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




ition, the Montrose defendants have decided that he       and to create a new one that covered the period be-
does not take everything to his house or discard in-      ginning in November of 2003. (Ex. II, at 78-79). He
voices after “dumping them in a cabinet. In its re-       also indicated that he offered to sell Mr. Hazemi a
sponse to Lorillard's previous motion, Montrose           scanning device and program for incoming invent-
and the Hazemis maintain the Lorillard obtained the       ory, but Mr. Hazemi was not interested. (Ex. II, at
boxes of documents at the seizure. (Def.Resp., at 3).     80). Mr. Hazemi did, at least, use a UPC scanner
Unfortunately for the Montrose defendants, the            dedicated to the sales of cigarettes. (Mote Decl.,
seizure occurred on July 16, 2003. Some two weeks         Ex. D, at 202-04). Once Montrose became aware of
later, on August 1, 2003, Montrose offered to pro-        the subpoena, it agreed to produce the hard drive
duce the 10 to 12 boxes of invoices in response to        for inspection, and Lorillard engaged a forensics
Lorillard's discovery requests. (Ex. A2, Resp.3).         firm to image it. (Pl.Mem., at 3). All this to secure
This, despite the fact that the offer to allow the        discovery of sales records that one would ordinarily
boxes to be inspected came after the cigarette and        expect to be much easier to obtain.
document seizure occurred on July 16, 2003. In ad-
dition, in a letter dated April 18, 2005, Montrose's           According to Mr. Hazemi, he did not bother to
counsel informed Lorillard that he had three boxes        track inventory at Montrose, he would simply
of Montrose documents including “bank statements,         looked at the shelves and take a rough guess. (Mote
delivery sheets, orders, purchase invoices, and oth-      Decl., Ex. D, at 205-06). At any given time, Mr.
er business documents.” (Second Declaration of            Hazemi said, there were 6000 cartons of cigarettes
Jeffrey Mote (“2nd Mote Decl.”), Ex. BB). Mon-            at Montrose, 15 to 20% of which were Newport ci-
trose's purchase orders and invoices, then, seem to       garettes. (Mote Decl., Ex. D, at 206). After the
be a target forever in motion, if they exist at all.      seizure, Mr. Hazemi said that figure was closer to 3
                                                          to 5%. (Mote Decl., Ex. D, at 207). Mr. Hazemi
                          2                               testified that those inventory levels would also re-
                  Cigarette Sales                         flect the percentages of Newport sales. (Mote Decl.,
    *9 Lorillard also sought sales records that pur-      Ex. D, at 207). For a more specific answer, Mr.
portedly existed on Montrose's computer's hard            Hazemi referred Lorillard's counsel to MSA. (Mote
drive which it used for cigarette sales reporting. (      Decl., Ex. D, at 207-08).
Combined Motion and Memorandum to Compel
Discovery and Freeze Assets (“ Pl.Mem. ”), at 3).                                   3
This was necessary in order to explain PDF images                      Other Discovery Efforts
on a compact disc that Montrose had produced as                Given the paucity of Montrose's records, Loril-
evidence of cigarette sales it reported to MSA in         lard consulted the MSA records as Mr. Hazemi had
2003. (2nd Mote Decl., ¶ 30). After repeated re-          repeatedly encouraged it to do. Those records for
quests for the hard drive went unfulfilled, Lorillard     the year 2003 detailing inbound and outbound ship-
subpoenaed a backup file of Montrose's computer           ments reveal Montrose had sales of promotional
records from Montrose's computer consultant,              Newport cigarettes that far exceed its purchases.
Osama Mouhsen, on January 12, 2005. (Pl.Mem., at          (Ex. O). This information is certainly suspicious
3). Mr. Mouhsen had two overlapping data bases            and, as Lorillard points out, seems to suggest that
from Montrose, one covering November of 2003              Montrose was acquiring significant volumes of
through February of 2005, and one covering                Newport cigarettes from illegitimate, non-reporting
December of 2001 to March of 2004. (2nd Decl.,            sources and/or providing its retail customers with
Ex. II, at 78-79). At his deposition on March 21,         fraudulent invoices to obtain higher rebate pay-
2005, Mr. Mouhsen explained that Mr. Hazemi had           ments from Lorillard.
asked him to switch data bases in March of 2004,
                                                              Montrose still refuses to produce financial or




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 37 of 64 PageID #:523
                                                                              Page 11
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




accounting records, even for the very recent past,        which the Hazemis had not required an extension
claiming that it does not keep even the most basic        from the IRS because their records were always in-
records, such as balance sheets, income statements,       complete. (Ex. G, at 231-35). And he did not know
or cash flow statements. (Pl.Mem., at 3-4). Accord-       if the Hazemis had ever actually filed these returns.
ing to the Montrose defendants, this is because the       (Ex. G, at 151).
Hazemis work long hours and have little time for
paperwork, relying instead on deposits and ex-                 During his deposition, Mr. Cherachi testified
penditures for income and expenses. (Def.Resp., at        that he met with Mr. Hazemi in approximately June
1). Nevertheless, it is strange-to say the least-that     of 2004, and prepared summary spreadsheets (Ex.
Mr. Hazemi, who has a masters degree in account-          J) for Montrose's 2001-2003 income tax returns.
ing from Roosevelt University (Mote Decl., Ex C.          (Ex. G, at 154-55). At that time, however, Mr.
at 30), would cavalierly eschew even the simplest         Hazemi did not provide Mr. Cherachi with any fin-
of business practices. Strange, unless there turns        ancial records or documents to prepare these
out to be an underhanded explanation for it.              spreadsheets. Instead, he sat next to him at a com-
                                                          puter in his home and orally told him, reading from
                        D                                 notes, what numbers to insert in the spreadsheets.
              Creative Tax Returns                        (Ex. G, at 150-154). Tellingly, Mr. Cherachi testi-
    *10 At his first deposition in February 2004,         fied that Mr. Hazemi requested he prepare Mon-
Mr. Hazemi testified that he had not filed a return       trose's 2003 return as a “final” return and that he
for Montrose or himself since 1999. (Ex. C, at            zero out the books for Montrose Wholesale on the
133-34). He explained that he had asked for exten-        balance sheets included in that return. (Ex. G, at
sions every year. (Ex. C, at 134). The returns pro-       179; Ex. I7). This, as already noted, directly con-
duced, then, were apparently merely drafts. On            flicts with evidence elsewhere in the record.
February 22, 2005, Montrose made a supplemental
production of purported income tax returns for the             At various times since at least January 2, 2001,
years 1997 through1999. The 1997 return is the            Montrose's principals have represented to others
only one signed by an officer of Montrose; again, it      that Montrose was insolvent, beginning with, as
would appear that the others were never filed.            already noted, the Stock Purchase Agreement. (Ex.
(Exs.I1-I7). Once again, Lorillard was left to its        DD, at RN 279). In February 2002, the Montrose
own devices to assemble some kind of picture of           defendants' counsel in this lawsuit, Robert Egan,
Montrose's finances.                                      represented to plaintiff's counsel in another lawsuit
                                                          involving a supplier, Chambers & Owens, that both
     Lorillard deposed Montrose's tax preparer,           Montrose and Ray Hazemi were financially insolv-
John Cherachi, on February 2, 2005. According to          ent. (Ex. GG). Montrose's income tax returns from
Mr. Cherachi, the Montrose returns for the years          1997 through 2003, show purported losses of more
2000-2003 were “draft” tax returns that had not           than $2,889,350 during that period. (Exs.I1-I7).
been filed. (Ex. G, at 195, 199-200, 231). Mr. Cher-      Nearly all of those losses-$2,771,756-were reported
achi also produced income tax return records for          after the Hazemis took full control of Montrose.
the Hazemis for the years 2000, 2002, and 2003            Mr. Cherachi confirmed that the losses reported in
(the 2001 return was missing). (Exs.H1-H4). He            Montrose's 2001-2003 tax returns were based on
prepared returns for the years 2001 through 2003          numbers Mr. Hazemi dictated to him as he sat at his
all at the same time, in May or June of 2004. (Ex.        computer; he never saw any corroborating financial
G. at 149-50). Mr. Cherachi testified that he had         records. (See Exs. I5-I7; Ex. G at 150-157). That is
prepared tax returns for the Hazemis since the early      certainly not surprising, given Mr. Hazemi's
1990s, but could not recall a single instance in          “bookkeeping” or lack thereof.




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 38 of 64 PageID #:524
                                                                              Page 12
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




                          E                               2003, Mr. Hazemi wrote more than $8,779,000 in
 The Hazemis' Banking Records and Use of Cor-             checks to “Montrose Wholesale,” purportedly for
                    porate Funds                          cash drawn on Montrose's Labe Bank account. (Ex.
     *11 Throughout this litigation, bank records-        L). Montrose has not produced any records identi-
even the mere existence of accounts-have, like re-        fying where these funds were transferred or how
cords of every other type, been a matter of some          the funds were used. In their response to Lorillard's
secrecy for the Hazemis and the Montrose corpora-         motion, the Montrose defendants explain these
tion. At his second deposition, Mr. Hazemi testified      funds were deposited at Parkway Bank & Trust in
that Montrose maintained its only bank account-a          what they call an “ancillary” account and used to
checking account-at Labe Bank. (Mote Decl., Ex.           purchase cigarettes from a distributor called Flem-
D, at 188, 194). He also stated that he had no per-       ing. (Def.Resp., at 5, 10). Incredibly, the Montrose
sonal bank account of any kind. (Mote Decl., Ex.          defendants fault Lorillard for “distort[ing] the use
D, at 188, 190). His wife, however, maintained an         of the account by ... not demonstrating any dis-
account with Citibank. (Mote Decl., Ex. D, at 189).       bursements from the account.” (Id.). It is the Mon-
Although Mr. Hazemi testified that the funding for        trose defendants, however, who have produced no
that account comes from Montrose (Mote Decl., Ex.         records relating to this account; any distortion of
D, at 192), his wife swore in her affidavit that she      their activities is a product of their non-compliance
has never received any money from Montrose. (             with discovery.
Def.Resp., Ex. 8). As for his lack of any type of
banking or checking account, Mr. Hazemi ex-                    Lorillard also obtained bank records for anoth-
plained that he simply paid cash to cover his day-        er undisclosed account. It seems Montrose held an
to-day expenses, using money from Montrose.               account at Village Bank & Trust from November
FN10                                                      2002 until the end of July 2004, despite the fact that
       (Mote Decl., Ex. D, at 190). The Hazemis
used Sandra Hazemi's account to pay the mortgage,         Mr. Hazemi testified that Montrose did all its bank-
the utilities, grocery bills, and clothing expenses.      ing at Labe Bank. (Ex. M). These records reveal
(Mote Decl., Ex. D, at 191).                              more than a million dollars in transactions during
                                                          that period. Thus, approximately ten million dollars
        FN10. According to the Montrose defend-           ran through these two accounts that apparently
        ants, Mr. Hazemi accounts for this by de-         slipped Mr. Hazemi's mind at his second depos-
        claring a “management fee” from Mon-              ition. To date, Lorillard continues to seek records
        trose, which is reflected in his personal tax     relating to these accounts, including cancelled
        returns. (Def.Resp., at 4). As already noted,     checks, without success.
        however, these returns have never been
        filed, and were based on figures Mr.                   Village Bank & Trust was also a source of
        Hazemi dictated to Mr. Cherachi which             three loans to Montrose and the Hazemis.
        may or may not have been drawn from an            (Exs.Nl-N3). Neither the Hazemis nor Montrose
        actual financial record. Given Mr.                have produced records relating to these transac-
        Hazemi's admitted aversion to bookkeep-           tions. The first loan is a credit account for $85,000,
        ing, it is more likely they were not.             for the Hazemis dated November 27, 2002, with a
                                                          mortgage taken on the Hazemi's home at 650 Pleas-
     When Montrose refused to voluntarily produce         ant Lane, Lombard, Illinois. (Ex. N1). The second
its bank records, Lorillard began to subpoena its         loan involves a $750,000 Promissory Note dated
banks including Labe Federal Bank and Village             February 21, 2003. The loan agreement is referred
Bank and Trust. Records from Labe Federal Bank            to as a “Business Loan Agreement” and identifies
reveal that between February 2, 2002 and June 13,         Sandra Hazemi as the borrower of purchase money




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 39 of 64 PageID #:525
                                                                              Page 13
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




for the property located on three lots at 4417 W.         Pantry, Franklin Cigarette Depot, and Malibu, Inc.
Montrose Avenue, in Chicago-the property that             (Ex.G, at 59, 62-63, 67-68). In addition, other evid-
houses Montrose. Interestingly, Mr. Hazemi is lis-        ence Lorillard obtained pursuant to third-party sub-
ted as an unlimited guarantor on the loan, despite        poenas confirmed that Mr. Hazemi neglected to
the fact that, at his second deposition, he claimed       mention several businesses with which he had been
that he had no assets, aside from being the sole          affiliated in one capacity or another: Harwood
shareholder in Montrose. (Ex. D, at 193). He also         Heights Gas Mart (employee); S & D Pantry
claimed neither he nor his wife owned any property        (employee); Malibu Inc. (president and owner);
except for the family home in Lombard, Illinois,          Franklin Cigarette Depot (owner and employee);
and an interest in her family's home in Canada. (Ex.      and Milano Pizza (owner or manager). (Ex. CC).
D, at 197).
                                                               Mrs. Hazemi also has certain property interests
     *12 The third loan is dated April 8, 2003 and        that Mr. Hazemi chose to keep secret as his depos-
involves a Promissory Note for $350,000 to Mon-           ition: 4417-4425 W. Montrose Avenue, Chicago;
trose and First National Bank of Blue Island, Trust       6764 W. Forest Preserve Drive, Harwood Heights
No. 71013 as joint borrowers. (Ex. N3). Montrose          (Ex. N); and, of course, the aforementioned 3019
has never produced nor otherwise disclosed any in-        N. Rose Street property. (Plaintiff's Emergency Mo-
terests it has in property with this trust. Moreover,     tion to Freeze Assets, Ex. F). This contradicts not
the address provided for First National Bank of           only the Hazemi's recent testimony at their depos-
Blue Island, Trust No. 71013, is 6630 W. Montrose         itions in July and August of 2005, but even Mr.
Avenue-the same address as that linked to numer-          Hazemi's earlier testimony that his wife had no real
ous businesses affiliated with the Hazemis and their      property interests aside from the Hazemi's house in
relatives. Trust documents attached to the loan pa-       Lombard and a house in Canada that had been in
pers reveal that Ray Hazemi and his sister, Giti Az-      the family for sixty years. (Ex. D at 196-197). And
ari, were assigned the beneficial rights in the trust     of course, it demonstrates that the Hazemis have no
on April 3, 2003, and that the trust was set up in        qualms about flirting with perjury to see to it that
connection with a 1999 installment contract for           their assets remain hidden.
property that Giti Azari purchased. (Ex. N, at VBT
000117).                                                       As is apparent from the forgoing, and from the
                                                          Hazemis' efforts to secure the property where the
                          F                               Montrose store is located, Mr. Kakvand has a good
                Associated Businesses                     deal of involvement with the Hazemis and their
     Mr. Hazemi has been similarly cryptic regard-        businesses. In October of 2004, he was indicted
ing the other businesses with which he has been,          along with Ali Razvi in the Northern District of
and is, affiliated. When Lorillard posed an interrog-     Illinois, for bank and wire fraud in connection with
atory asking him to identity “each and every busi-        a scheme to defraud mortgage lenders out of more
ness” that he had ever been “affiliated with as an        than $27 million. (Ex. KK, Case No. 04 CR 0896).
owner, shareholder, employee, officer or agent,”          According to the indictment, Kakvand would pur-
Mr. Hazemi certified that the only businesses he          chase run-down apartment buildings through com-
has been affiliated with are Montrose Wholesale           panies he either owned or controlled-including Res-
and G & D Pantry, as their respective presidents.         idential Realty Development, Inc., Infiniti Financial
(Ex. B2, ¶ 8). Lorillard's investigations have sug-       Corporation, Liberty Financial, and Mortgage
gested otherwise. At his deposition, Mr. Cherachi         Bankers Service Corporation-and obtain false, in-
testified that Mr. Hazemi had hired him to prepare        flated appraisals from co-conspirators based on
taxes for at least three other business, S & D            non-existent renovations. (Ex. KK, Case No. 04 CR




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 40 of 64 PageID #:526
                                                                              Page 14
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




0896). He would then resell the properties as condo       with a $450,000 loan from Labe Bank. (Ex. OO,
developments or apartments to shill buyers for            loan no. 01-12000452). Closing records show that
whom he obtained and then pocketed mortgage               $390,796.56 was distributed to Mr. Kakvand's Res-
loans. (Ex. KK, Case No. 04 CR 0896). One of the          idential Realty Development, Inc. (Ex. OO, at LAB
fraudulent apartment transactions identified in the       2095). Interestingly, Giti Azari signed on behalf of
indictment involves the aforementioned property at        MBBG, Inc. as guarantor on the Labe Bank note for
6201-6203 S. Champlain Avenue and Mr Kak-                 Sandra Hazemi's purchase of 6774 W. Forest Pre-
vand's company, 6201 S. Champlain, LLC. (Ex.              serve Drive. (Ex. OO, at LAB 2115).
KK, at 4). The address for the company is the same
as Montrose's address, 4419 W. Montrose Avenue.                                      II
(Ex. MM).                                                  THE PROPRIETY OF FREEZING ASSETS IN
                                                                               THIS CASE
     *13 Interestingly, Mr. Kakvand purchased the              Based on the foregoing record, Lorillard asks
Champlain property from Omni Investments, LLC,            this court to enter an order freezing the assets of
which is run by Bardan Azari, son of Giti Azari.          Montrose and the Hazemis under Fed.R .Civ.P. 65.
(Ex. MM). Giti Azari was also the registered agent        A district court is not permitted to freeze a defend-
for the previously mentioned Kakvand company,             ant's assets solely to preserve a plaintiff's right to
Liberty Financial. (Ex. MM). Bardan and Bahar             recover damages. Grupo Mexicano de Desarollo,
Azari also are linked to Liberty Financial as evid-       S.A. v. Aliance Bond Fund, 527 U.S. 308 (1999).
enced by the Citations to Discover Assets served on       The decision in Grupo Mexicano, however, did not
them in connection with a civil case against Kak-         concern the preliminary relief available in a suit
vand, Hoge v. Kakvand, Cook County Case No. 95            seeking an equitable remedy. 527 U.S. at 325. In-
CH 10195. (Ex. MM). Giti Azari and Bahar Azari            deed, the Supreme Court made note of the fact that
also both worked at another of Mr. Kakvand's busi-        a restraint on assets was still available when the suit
nesses, Mortgage Bankers Service Corporation, in          sought an equitable relief. Id. at 325 (citing Deckert
1999 through 2001, which received at least a few          v. Independence Shares Corp., 311 U.S. 282 (1940)
administrative penalties from the Illinois Office of      (upholding prejudgment asset freeze in case seek-
Banks and Real Estate (“OBRE”), including a li-           ing equitable relief, including appointment of re-
cense revocation. (Ex. LL). The company also fig-         ceiver to wind up corporation, rescission of con-
ures in several loans to Sandra Hazemi and the Az-        tracts, and the return of disputed fund of money)).
aris. (Ex. NN).                                           In this instance, Lorillard seeks, among other relief
                                                          contemplated by the Lanham Act, a disgorgement
     Through Illinois property records, Lorillard         of the Montrose defendants' profits, which is an
discovered that Bahar Azari used her connections at       equitable remedy. CSC Holdings, Inc. v. Redisi,
Mortgage Bankers Service Corporation to obtain            309 F.3d 988, 996 (7th Cir.2002); BASF Corp., 41
loans to acquire properties at 5504 W Agatite Av-                            FN11
                                                          F.3d at 1095-96.          Because Lorillard seeks to
enue and 5806 W Giddings Street in Chicago. In            recover the Montrose defendants' profits, then, an
addition, Giti Azari approved a series of loans to        order freezing the Montrose defendants' assets is
Sandra Hazemi from Mortgage Bankers Service               within the court's authority. In, CSC Holdings, for
Corporation. (Ex. NN). Sandra Hazemi obtained at          example, the court found that an asset freeze was
least two loans from that firm for her home at 650        entirely proper where the plaintiff sought remedies
Pleasant Lane in Lombard, Illinois. (Ex. NN).             that including accounting and profits. As such, the
Sandra Hazemi also acquired the property at 6774          court has the authority to enter an order freezing as-
W. Forest Preserve Drive, Chicago, in 1999 from           sets in cases where the plaintiff seeks an equitable
Mr. Kakvand and Residential Realty Development            remedy generally, CSC Holdings, 309 F.3d at 996;




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 41 of 64 PageID #:527
                                                                              Page 15
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




S.E .C. v. ETS Payphones, Inc., 408 F.3d 727, 734                 discussion of Lorillard's “alter ego” theory.
(11th Cir.2005); Elliott v. Kiesewetter, 98 F.3d 47,
58 (3rd Cir.1996), and specifically, in Lanham Act                FN12. The Montrose defendants submit,
cases such as this one. Levi Strauss & Co. v. Sun-                without authority, that a preliminary in-
rise Intern. Trading Inc., 51 F.3d 982, 987 (11th                 junction cannot be entered without a hear-
Cir.1995); Reebok International, Ltd. v. Marnatech                ing. (Def.Resp., at 12). Rule 65, however,
Enterprises, 970 F.2d 552, 559 (9th Cir.1992).                    does not make a hearing a prerequisite for
After a review of the voluminous record in this                   ruling on a preliminary injunction. Cer-
case, the court finds that a preliminary injunction               tainly, if genuine issues of material fact are
freezing the Montrose defendants' assets is warran-               created by the response to a motion for a
                  FN12                                            preliminary injunction, an evidentiary
ted in this case.
                                                                  hearing is indeed required. Ty, Inc. v. GMA
        FN11. The Montrose defendants argue that                  Accessories, Inc., 132 F.3d 1167, 1171
        Lorillard must establish a nexus between                  (7th Cir.1997). “But as in any case in
        the sale of counterfeit cigarettes-specific-              which a party seeks an evidentiary hearing,
        ally, five cartons that apparently have been              he must be able to persuade the court that
        seized-and the assets to be frozen. (                     the issue is indeed genuine and material
        Def.Resp., at 13-14). In support, they rely               and so a hearing would be productive-he
        on two cases: Mitsubishi International v.                 must show in other words that he has and
        Cardinal Textile Sales, 14 F.3d 1507 (11th                intends to introduce evidence that if be-
        Cir.1994); and Rosen v. Cascade Interna-                  lieved will so weaken the moving party's
        tional, Inc., 21 F.3d 1520 (11th Cir.1994).               case as to affect the judge's decision on
        Neither case supports the Montrose de-                    whether to issue an injunction.” Id. Here,
        fendants' position. In Mitsubishi, while the              the Montrose defendants have made no
        Ninth Circuit did hold that “a court may                  such showing and, indeed, do not even ex-
        not reach a defendant's assets unrelated to               pound upon their assertion that the court
        the underlying litigation and freeze them                 must conduct a hearing. They do not indic-
        so that they may be preserved to satisfy a                ate what evidence they might introduce
        potential money judgment,” 14 F3.d at                     against Lorillard's motion and, given that
        1521, it had no occasion to consider the                  they admit that they keep virtually no cor-
        propriety of freezing assets to preserve a                porate or financial records, it is doubtful
        party's right to an equitable remedy. In-                 that any such evidence exists. See In re
        stead, the relief at issue was the payment                Aimster Copyright Litigation, 334 F.3d
        of a debt and money damages for fraud.                    643, 654 (7th Cir.2003) (party's own activ-
        The Rosen court held similarly, but took                  ity hampered its ability to present contrary
        care to distinguish situations in which the               evidence in preliminary injunction pro-
        plaintiff is seeking only an award of mon-                ceeding). As the court has already detailed,
        etary damages from those in which the                     the record assembled in this matter is ex-
        plaintiff is seeking equitable relief. 21 F.3d            tensive. It includes two depositions' worth
        at 1527, 1528-29. That distinction, at work               of Mr. Hazemi's sworn testimony, not to
        here, is apparently lost on the Montrose                  mention a sworn affidavit from his wife.
        defendants. Furthermore, to the extent that               Add these to more than a thousand pages
        the Montrose defendants argue that the in-                of financial and business records and the
        dividual Hazemis' assets are out of reach,                material before the court is more than ad-
        such concerns are addressed in the court's                equate to allow the court to rule on Loril-




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 42 of 64 PageID #:528
                                                                              Page 16
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




        lard's motion without a hearing.                  retail customers with fraudulent invoices to obtain
                                                          higher rebate payments from Lorillard. In addition,
     *14 A party seeking a preliminary injunction         at his deposition, Mr. Hazemi was less than frank
under Fed.R.Civ.P. 65 is required to demonstrate a        about his sources of Newport cigarettes. The record
likelihood of success on the merits, that it has no       satisfies the court that Lorillard has “better than
adequate remedy at law, and that it will suffer irre-     negligible” chase of succeeding on the merits of its
parable harm if the relief is not granted. Promatek       case.
Industries, Ltd. v. Equitrac Corp., 300 F.3d 808,
811 (7th Cir.2002). If the moving party can satisfy            For the court's purposes here, however, the
these conditions, the court must then consider any        likelihood of Lorillard's success in pursuing their
irreparable harm an injunction would cause the            “alter ego” theory of liability against the Hazemis is
nonmoving party. Promatek Industries, 300 F.3d at         just as important as their likelihood of success on
811. Finally, sitting as a court of equity, the court     their Lanham Act claims. Under Illinois law, to
then weighs all these factors employing a sliding-        succeed on this theory, Lorillard must show that:
scale approach: the more likely the plaintiff's           “(1) there is such a unity of interest and ownership
chance of success on the merits, the less the balance     that the separate personalities of the corporation
of harms need weigh in its favor. Promatek Indus-         and the individual no longer exist; and (2) circum-
tries, 300 F.3d at 811.                                   stances are such that adhering to the fiction of a
                                                          separate corporate existence would promote in-
                          A                               justice or inequity.” International Financial Ser-
        Likelihood of Success on the Merits               vices Corp. v. Chromas Technologies Canada, Inc.,
     In the context of a motion for a preliminary in-     356 F.3d 731, 736 (7th Cir.2004). Among the
junction in a trademark infringement claim, a likeli-     factors pertinent to this showing are whether there
hood of success exists if the party seeking the pre-      was inadequate capitalization, a failure to observe
liminary injunctive relief demonstrates that it has a     corporate formalities, an absence of corporate re-
“better than negligible” chance of succeeding on          cords, and commingling of funds. 356 F.3d at 738.
the merits of the underlying infringement claim.          Once again, the record as it stands in this case is
Platinum Home Mortg. Corp. v. Platinum Financial          more than adequate to demonstrate that Lorillard is
Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). The        likely to succeed on its “alter ego” theory.
record thus far assembled in this matter certainly
meets this rather minimal hurdle. Indeed, on July              *15 Corporate formalities such as meetings or
15, 2003, Judge Aspen entered an ex parte seizure         corporate minutes are not a part of the Montrose de-
order in which he found that Lorillard was likely to      fendants' operations. Courts are known to allow
succeed on the merits in this case. Nothing has oc-       sole proprietors or husband-and-wife proprietors
curred since Judge Aspen made that finding that           some leeway in this area, especially where they
would convince the court to disturb his ruling. At        have made efforts to maintain records and keep cor-
that time, one of Lorillard's division managers had       porate funds separate from their own. See, e.g.,
purchased cigarettes that had turned out to be coun-      Trustees of Pension, Welfare and Vacation Fringe
terfeit at the Montrose store. The seizure produced       Ben. Funds of IBEW Local 701 v. Favia Elec. Co.,
further evidence of counterfeit cigarettes. MSA re-       Inc., 995 F.2d 785, 788 (7th Cir.1993). Here,
cords reveal Montrose had sales of promotional            however, the Hazemis admittedly have made no
Newport cigarettes that far exceed its purchases, ar-     such efforts. In addition, they are less than forth-
guably suggesting that Montrose was acquiring sig-        coming about Montrose's corporate ownership
nificant volumes of Newport cigarettes from illegit-      structure. While Mrs. Hazemi was listed as a 50%
imate, non-reporting sources and/or providing its         owner in 1998, she was apparently replaced in this




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 43 of 64 PageID #:529
                                                                              Page 17
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




position by her husband in 1999. She was a 50%             does not bother to maintain a personal bank ac-
owner once again in 2003, apparently taking over           count; instead, he draws cash as needed from Mon-
half of her husband's share at that time. What is a        trose. (Mote Decl ., Ex. D, at 190). The Montrose
bit more disturbing, however, is that Mrs. Hazemi          defendants explain that they account for this as a
has filed an affidavit in which she swears she has         “management fee” on tax returns. (Def.Resp., at 4).
never been a shareholder of Montrose. (Def.Resp.,          There is no evidence that the Montrose defendants
Ex. 8). She also swore that she has never been an          kept any record of Mr. Hazemi's cash withdrawals,
officer of Montrose, yet she signed an application         however, and, as just noted, the tax returns are pre-
for the corporation's reinstatement as vice presid-        pared without corroborative financial data and have
ent. This obfuscation about the Hazemi's sharehold-        not been filed since 1999. Mr Hazemi testified that
er status might not be a terribly significant factor       the money in his wife's checking account came
when viewed in isolation, but in this case, it must        from Montrose as well. (Ex. D, at 192). But, Mrs.
be combined with the following evidence regarding          Hazemi swore that she has never received any
the absence of any corporate record keeping and the        money from Montrose and, more specifically, that
Hazemi's commingling of Montrose's funds with              she has never been paid for working at Montrose. (
their own.                                                 Def.Resp., Ex.8). Thus, there is no telling what the
                                                           funds in her checking account represent. Neither
     Finding an absence of corporate records can be        Mr. nor Mrs. Hazemi, then, seem to acknowledge
no easier than it is in this case: the Montrose de-        that Montrose is a separate entity from themselves
fendants trumpet their failure to keep corporate re-       when it comes to Montrose's money.
cords, employing it as a shield against discovery.
According to them, there are no records such as                 *16 Montrose's banking practices allow for the
balance sheets, cash flow statements, or accounting        commingling of assets as well. During discovery,
ledgers, for Montrose. (Mote Decl., Ex. D, at 188,         Mr. Hazemi maintained that Montrose did all its
194, 210-11; Def.Resp. at 8). The Montrose defend-         banking at one bank. (Mote Decl., Ex. D, at 188,
ants claim they do not keep order forms or track in-       194). Lorillard's own efforts revealed that Montrose
ventory. (Ex. D, at 205-06; Def.Resp., at 9). In-          had accounts at two other banks as well. The Mon-
stead, Montrose's sole records are cancelled checks        trose defendants suggest that there was nothing se-
and bank deposits. (Ex. D, at 188, 194; Def.Resp.,         cretive about these accounts; they did not disclose
at 8). Everything, the Montrose defendants claim, is       them because they were merely “ancillary” ac-
based on cancelled checks and bank deposits, in-           counts. (Def.Resp., at 10). They claim to have used
cluding tax returns. (Def.Resp., at 10). Those tax re-     one “ancillary” account to deposit over $8 million
turns were prepared by Mr. Hazemi dictating num-           from checks Montrose wrote to itself on its Labe
bers to Mr. Cherachi without any corroborating fin-        Bank account, but have produced no records of that
ancial records. (Mote Decl., Ex. G, at 150-54). The        activity. (Def.Resp., at 5). Lorillard's third-party
last time either Montrose or Mr. Hazemi filed a tax        discovery efforts have revealed the other
return was 1999. (Mote Decl., Ex. C, 133-34). The          “ancillary” account was home to approximately $ 1
Montrose defendants explain that they simply do            million in transactions over a twenty-month period.
not have the man-power to keep any semblance of            (Mote Decl., Ex. M). Nearly $10 million is quite a
traditional corporate records. (Def.Resp., at 1, 8,        bit of activity for a couple of undisclosed, ancillary
9-10).                                                     accounts, especially when the Hazemis feel free to
                                                           help themselves to cash from Montrose without any
     This absence of records not only supports Lor-        accounting or records of their withdrawals. And,
illard's alter ego theory, but creates conditions that     the fact that Mrs. Hazemi owns the property that
are ripe for the commingling of assets. Mr. Hazemi         houses Montrose, after a long and serpentine series




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 44 of 64 PageID #:530
                                                                              Page 18
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




of transactions involving an individual under indict-           *17 The evidence discussed above demon-
ment for defrauding mortgage lenders, does not es-         strates that the Hazemis are hardly circumspect
cape the court's attention. Her ownership is made          about segregating their assets from those of Mon-
all the more suspicious by the fact that Mr. Hazemi        trose. Corporate financial records are non-existent,
testified his wife owned no property other than the        bank accounts go undisclosed. Clearly, the remedy
family home in Lombard and an interest in her fam-         of disgorgement of profits will be less than inad-
ily's home in Canada. And, as has recently been            equate if the Hazemis continue to treat the Mon-
made clear by the revelations regarding the 3019 N.        trose coffers as their own and relieve Montrose of
Rose St. property, this is not the only property own-      its corporate assets. In addition, especially given
ership the Hazemis have covered up.                        the Hazemis' disregard for corporate bookkeeping,
                                                           the profits at issue in this case might become all but
     The evidence Lorillard has advanced in this           untraceable, if that is not already the case.
matter demonstrates that, with respect to Montrose,
the Hazemis have disregarded corporate formalit-                 Finally, it is clearly not beyond the Hazemis to
ies, have kept no corporate records, and have              lie about the very ownership of assets. They have
treated corporate funds as their own. Judge Aspen          done so recently and repeatedly. It is not unusual,
has already found that there is a likelihood that Lor-     in a Lanham Act case, for a court to freeze assets
illard will succeed on it Lanham Act claims, and           where there is evidence that the defendants “may
there have been no further developments that would         hide their allegedly ill-gotten funds if their assets
counsel a revision of that opinion. Based the record       are not frozen.” Reebok Intern., Ltd. v. Marnatech
in this matter, the court finds that Lorillard has not     Enterprises, Inc., 970 F.2d 552, 563 (9th Cir.1992).
only established a likelihood of success on the mer-       This is not a case where there is a mere threat of the
its of its Lanham Act claims, but as to it “alter ego”     Hazemis hiding their assets; Lorillard has demon-
theory as well.                                            strated that they are already actively doing so, and
                                                           attempting to cover their trail with more deception.
                          B                                It is the Hazemis that have brought this case to this
   Inadequate Remedy at Law and Irreparable                brink. They have seen to it that there is no other
                        Harm                               way to preserve the status quo but an asset freeze.
     Next, Lorillard must show that it has no ad-          Accordingly, the court finds that Lorillard has es-
equate remedy at law and, as a result, that it will        tablished that it has no adequate remedy at law and
suffer irreparable harm if the injunction is not is-       will suffer irreparable hardship without a freeze of
sued. FoodComm Intern. v. Barry, 328 F.3d 300,             the Hazemis' assets.
304 (7th Cir.2003). “Inadequate remedy at law does
not mean wholly ineffectual; rather, the remedy                                      C
must be seriously deficient as compared to the harm           Balance of Harms to the Respective Parties
suffered.” FoodCom Intern., 328 F.3d at 304. In                 In balancing the harms, the court must weigh
this case, the Lanham Act provides Lorillard with          the error of denying a preliminary injunction to the
the equitable remedy of recovering the Montrose            party who would win the case on the merits against
defendants' profits. In such cases, courts have gen-       the error of granting an injunction to the party who
erally concluded that an asset freeze is appropriate       would lose. FoodComm Intern., 328 F.3d at 305.
to ensure that permanent equitable relief will be          In so doing, the court bears in mind that the pur-
possible. Levi Strauss & Co. v. Sunrise Intern.            pose of a preliminary injunction is “to minimize the
Trading Inc., 51 F.3d 982, 987 (11th Cir.1995);            hardship to the parties pending the ultimate resolu-
Reebok Intern., Ltd. v. Marnatech Enterprises, Inc.,       tion of the lawsuit.” AM General Corp. v. Daimler-
970 F.2d 552, 559 (9th Cir.1992).                          Chrysler Corp., 311 F.3d 796, 804 (7th Cir.2002).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 45 of 64 PageID #:531
                                                                              Page 19
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




In this case, there is no doubt that the Hazemis will        [n]o restraining order or preliminary injunction
suffer harm if their assets are frozen. But it is a          shall issue except upon the giving of security by
harm they have brought upon themselves with their            the applicant, in such sum as the court deems
tactics of deception and underhandedness. Just how           proper, for the payment of such costs and dam-
to quantify that is a difficult question because the         ages as may be incurred or suffered by any party
Hazemis have not addressed the issue. But this               who is found to have been wrongfully enjoined or
much is certain: the Hazemis have had a rather long          restrained.
string of chances to end their pattern of deception
in this litigation: the court has given them the bene-          The rule, as the Seventh Circuit has stated,
fit of the doubt time and again. They have chosen to       makes security mandatory. Gateway Eastern Ry.
blatantly lie, in depositions and in open court. The       Co. v. Terminal R.R. Ass'n of St. Louis, 35 F.3d
balance of harms, by far, favors the protection of         1134, 1141 (7th Cir.1994). While it is clearly with-
Lorillard's rights by the issuance of an order freez-      in the court's discretion to fix the amount of the
ing the Hazemis' assets.                                   bond, Id., the parties here have provided the court
                                                           with no evidence, or even discussion, of what
     The court also notes that, in balancing the           would constitute an appropriate amount. As such,
harms to the parties, the greater a movant's chances       the parties must file memoranda on this issue along
of success on the merits, the less strong a showing        with supporting documentation, in order that the
it must make that the balance of harm is in its favor.     court may determine a reasonable amount for secur-
FoodComm Intern., 328 F.3d at 303. As the court's          ity in this instance. See, e.g. Mead Johnson & Co.
foregoing discussion reveals, Lorillard has made a         v. Abbott Laboratories, 201 F.3d 883, 887 (7th
rather strong showing that it will succeed on the          Cir.2000); Gateway Eastern Ry. Co., 35 F.3d at
merits of this case. Accordingly, the court grants         1142.
Lorillard's motion for a preliminary injunction
freezing the Hazemis' assets in this case. Lorillard                                III
shall submit a draft order freezing the Hazemis' as-                         CONCLUSION
sets and detailing the plan for the court's approval.          For the foregoing reasons, it is respectfully re-
                                                           commended that the plaintiff's motion-and emer-
     *18 Recognizing that the freezing of assets           gency motion-for a preliminary injunction freezing
could work a hardship on the Hazemis, the order            the defendants' assets be granted. It is further re-
should make provisions for withdrawal of living ex-        commended that the plaintiff be ordered to file a
penses, and for the payment of expenses related to         draft order for the court's approval, and the parties
legitimate business operations. If the Hazemis com-        be ordered to file memoranda on the appropriate
ply with the order, and submit the necessary proof         amount of the bond as per this report and recom-
to the Court, no undue hardship need be felt by de-        mendation.
fendants as a result of the asset freeze. Moreover,
the Court is free to modify or dissolve the prelimin-      N.D.Ill.,2005.
ary injunction if warranted by developments in this        Lorillard Tobacco Co. v. Montrose Wholesale Can-
case subsequent to the noticing of this appeal.            dies
                                                           Not Reported in F.Supp.2d, 2005 WL 3115892
    Although the court accepts Lorillard's argu-           (N.D.Ill.)
ments regarding the necessity of an asset freeze, it
cannot accept the argument that no bond is neces-          END OF DOCUMENT
sary in this case. Under Federal Rule of Civil Pro-
cedure 65(c):




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 46 of 64 PageID #:532

                                      FOR EDUCATIONAL USE ONLY                                             Page 1
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




                                                           vices for the Unites States State Department, non-
Only the Westlaw citation is currently available.          governmental organizations (“NGO's”), and com-
                                                           mercial and media firms operating in Iraq. Dissatis-
          United States District Court,                    fied with their working conditions, Plaintiffs
                  N.D. Illinois,                           resigned from Sandi and returned to the United
               Eastern Division.                           States.
  Donald VANCE and Nathan Ertel, Plaintiffs,
                       v.                                       In 2005, Shield Group Security (“SGS”), an-
Donald RUMSFELD, United States of America and              other private security firm operating in Iraq, re-
        Unidentified Agents, Defendants.                   cruited Plaintiffs, separately, to join the firm. Both
                                                           Mr. Vance and Mr. Ertel accepted positions with
                   No. 06 C 6964.                          SGS, and returned to Iraq in late 2005.
                   Dec. 21, 2007.
                                                               SGS maintained its offices in a gated com-
Michael I. Kanovitz, Arthur R. Loevy, Gayle M.             munity in the “Red Zone” in Baghdad, Iraq.
Horn, Jonathan I. Loevy, Loevy & Loevy, Chicago,           Plaintiffs resided in this gated community, which
IL, for Plaintiffs.                                        was patrolled by armed guards, and was essentially
                                                           a neighborhood populated by native Iraqis, SGS
James R Whitman, Washington, DC, Samuel B.
                                                           employees, and other expatriates employed by
Cole, United States Attorney's Office, Chicago, IL,
                                                           private firms doing business in Iraq.
for Defendants.
                                                                Plaintiffs allege that, while working with SGS,
     MEMORANDUM OPINION AND ORDER                          they observed suspicious and potentially illegal
ARLANDER KEYS, United States Magistrate                    activity. Specifically, Plaintiffs claim that they wit-
Judge.                                                     nessed SGS agents making payments to Iraqi
     *1 Currently before the Court is Plaintiffs' Mo-      sheikhs, in an attempt (they believed) to gain an ad-
tion for Limited Discovery. Defendant United               vantage from these influential Iraqis. Concerned
States argues that Plaintiffs are not entitled to the      about the legality of SGS's actions, Mr. Vance pur-
requested discovery and that the Court lacks juris-        portedly contacted the Federal Bureau of Investiga-
diction to compel the production. For the reasons          tion (“FBI”) during a visit to Chicago. Mr. Vance
set forth below, Plaintiffs' Motion is granted in part,    was put in contact with FBI agent Travis Carlisle,
and denied in part.                                        who arranged for Mr. Vance to continue to report
                                                           on SGS's suspicious activity in Iraq. Mr. Vance
                                       FN1
           BACKGROUND FACTS                                agreed to do so, and reported to Agent Carlisle
                                                           daily.
         FN1. The Background Facts were taken
         from the allegations in Plaintiffs' Amended           Agent Carlisle subsequently put Mr. Vance in
         Complaint, which, at this stage of the pro-       contact with Maya Dietz, a United States govern-
         ceedings and for purposes of the present          ment official working in Iraq. Ms. Dietz asked Mr.
         Motion, the Court will accept as true.            Vance to copy SGS's computer documents and to
                                                           forward them to her; Mr. Vance agreed.
     Plaintiffs Donald Vance and Nathan Ertel, both
American citizens, traveled to Iraq in 2004 to work            Mr. Ertel apparently shared Mr. Vance's con-
for the Sandi Group, which provides security ser-          cerns, and subsequently became aware of Mr.




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 47 of 64 PageID #:533
                           FOR EDUCATIONAL USE ONLY                            Page 2
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




Vance's communications with the FBI. Mr. Ertel              with the local officials' responses, Plaintiffs shared
agreed to assist Mr. Vance in reporting to Agent            most of the information they gathered only with
                                                                           FN4
Carlisle, and the two also began communicating              Agent Carlisle      .
their concerns to Deborah Nagel and Douglas
Treadwell, two U.S. government officials working                     FN4. Plaintiffs' Amended Complaint also
in Iraq.                                                             alleges that, once these government offi-
                                                                     cials working in Iraq realized they were
     Plaintiffs reported to Agent Carlisle and other                 being left out of the loop, they chose to re-
U.S. officials that SGS Vice President Jeff Smith                    taliate by having Plaintiffs arrested and in-
FN2
      routinely sold arms, ammunition, night vision                  terrogated.
technology and infrared targeting systems
throughout Iraq. Mr. Smith was well-connected                    Plaintiffs allege that SGS began to question
politically, and had a direct relationship with both        their loyalty to the firm. SGS's suspicions escalated,
General George Casey and Iraqi President Jalal              and on April 14, 2006, armed SGS agents confis-
Talabani. Plaintiffs also informed both Agent Carl-         cated Plaintiffs' access cards, effectively trapping
isle and Ms. Nagel that Laith Al-Khudairi, a well-          Plaintiffs in the “Red Zone” within the SGS com-
connected employee in the detainee operations divi-         pound. Plaintiffs contacted Ms. Nagel and Mr.
sion of the United States State Department, conduc-         Treadwell, who advised Plaintiffs to barricade
                                               FN3          themselves in a secure room until U.S. forces could
ted suspicious meetings at the SGS compound        .
                                                            rescue them. Plaintiffs complied and were removed
         FN2. Although Mr. Smith did not serve as           from the SGS compound by U.S. forces.
         SGS's Vice President at all relevant times,
         he was consistently “high-up in the chain               Plaintiffs were then escorted to the U.S. Em-
         of command at SGS.” Amen. Compl. at ¶              bassy, where military personnel seized all of their
         65. Plaintiffs also reported on a number of        personal property, including their laptop computers,
         other SGS employees, including their su-           cellular phones, and cameras. Plaintiffs claim that
         pervisor, Mr. Josef Trimpert, who was in-          they were then separated and questioned by an FBI
         volved in an illegal “Beer for Bullets”            agent and two individuals from United States Air
         scheme.                                            Force Intelligence. Plaintiffs revealed the suspi-
                                                            cious activity that they had observed while em-
         FN3. Plaintiffs also informed on a number          ployed by SGS, and their communications with the
         of other SGS-Affiliated members of the             FBI. Plaintiffs informed their interrogators that in-
         Al-Khudairi family. Plaintiffs imply that,         formation contained on their seized computers
         in addition to SGS, all of the individuals         would support their statements. Following the inter-
         that they informed on would have a motive          views, Plaintiffs were escorted to trailers, where
         to have them arrested. Plaintiffs also find it     they were permitted to sleep for two to three hours.
         suspicious that none of these individuals
         were detained and questioned in a manner                Their rest was short-lived. Several armed
         similar to Plaintiffs, despite the incriminat-     guards arrested Plaintiffs, handcuffing and blind-
         ing information Plaintiffs presented about         folding the men, and escorted them into a humvee.
         them to the FBI and other officials.               Plaintiffs were taken to Camp Prosperity, a U.S.
                                                            military compound in Baghdad, where they were
     *2 Plaintiffs found the government officials           placed in a cage, strip searched, and fingerprinted.
within Iraq to be unreceptive to their concerns, in-        They were then taken to separate cells, and held in
forming Plaintiffs that there was little the local offi-    solitary confinement. Plaintiffs were labeled
cials could do to address the problem. Discouraged          “security internees” affiliated with SGS, and were




                            © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 48 of 64 PageID #:534
                           FOR EDUCATIONAL USE ONLY                            Page 3
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




suspected of supplying weapons to insurgents.              months, where he was continually interrogated. Ma-
Plaintiffs were allegedly informed that this inform-       jor General Gardner authorized Mr. Vance's release
ation was sufficient, according to the policies en-        on July 13, 2006, but he was not permitted to leave
acted by Defendant Donald Rumsfeld, for the indef-         Camp Cropper until July 20, 2006. Neither Plaintiff
inite, incommunicado detention of Plaintiffs,              was ever charged with any crime.
without due process or access to an attorney.
                                                                Plaintiffs filed suit against Donald Rumsfeld on
     Two days later, Plaintiffs were again shackled        December 18, 2006, alleging that Mr. Rumsfeld
and blindfolded, and then transported to Camp              should be held accountable for constitutional viola-
Cropper, another U.S. military compound in Bagh-           tions that occurred in Iraq at the hands of unidenti-
dad. At Camp Cropper, Plaintiffs were repeatedly           fied agents of the United States, as well as for the
interrogated and subjected to physically and men-          allegedly unconstitutional practices and policies en-
tally coercive tactics by military personnel, who re-      acted by Defendant Rumsfeld, which led to
fused to identify themselves. These unidentified in-       Plaintiffs' arrest and confinement.
dividuals also denied Plaintiffs' repeated requests
for an attorney.                                                On December 22, 2006, Plaintiff Vance filed a
                                                           Motion for Leave to Serve Expedited Third Party
     On April 20, 2006, Plaintiffs received letters        Discovery on the United States. The United States
from the Detainee Status Board, indicating that a          filed a Motion in Opposition and a “Statement of
proceeding would be held on April 23rd, to determ-         Interest” on January 11, 2007. Plaintiffs and the
ine their legal status as “enemy combatants,”              United States appeared before Judge Milton I.
“security internees,” or “innocent civilians.” The         Shadur, on January 16, 2007. At the hearing, Judge
letter explained that Plaintiffs did not have the right    Shadur questioned the advisability of permitting the
to legal counsel at that proceeding, and that they         requested discovery directed at the United States, in
could only present evidence and witnesses who              the absence of Defendant Rumsfeld. However,
were reasonably available at Camp Cropper. On              Judge Shadur stated that it would be beneficial for
April 22, 2006, Plaintiffs received a notice that the      the United States to facilitate the Plaintiffs in their
Detainee Status Board had determined that they             quest to determine the identities of the unknown in-
were “security internees,” and that they had the           dividuals responsible for their arrest, interrogation,
right to appeal the determination to Camp Cropper          mistreatment, and detention.
officials. Plaintiffs appealed, and requested that
they be allowed to testify on the other's behalf, and           The United States agreed that the discovery of
that their seized personal property be admitted as         just the identities of other potential defendants
evidence of their innocent civilian status.                would be less objectionable than allowing discov-
                                                           ery against the United States on substantive issues,
     *3 On April 26, 2006, Plaintiffs appeared be-         but argued that Plaintiffs had failed to demonstrate
fore the Board. However, they were not permitted           sufficient need that the information be obtained
to testify on the others' behalf, nor were they            through expedited discovery. Judge Shadur,
provided with the evidence that they had requested.        however, was sympathetic to Plaintiffs' concern
In addition, the Board refused to allow Plaintiffs to      that they likely would be faced with a statute of
see the evidence against them or to confront any ad-       limitations defense if discovery were not expedited.
verse witnesses. Nevertheless, on May 17, 2006,            In addition, Judge Shadur acknowledged the com-
Major General John Gardner authorized Mr. Ertel's          parative difficulty Plaintiffs would face in attempt-
release-18 days after the Board officially acknow-         ing to secure the identities of the unknown defend-
ledged that he was an innocent civilian. Mr.               ants, most, if not all of whom, were stationed in
Vance's detention continued for an additional two          Baghdad. Judge Shadur further stated that he did




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 49 of 64 PageID #:535
                           FOR EDUCATIONAL USE ONLY                            Page 3
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




suspected of supplying weapons to insurgents.              months, where he was continually interrogated. Ma-
Plaintiffs were allegedly informed that this inform-       jor General Gardner authorized Mr. Vance's release
ation was sufficient, according to the policies en-        on July 13, 2006, but he was not permitted to leave
acted by Defendant Donald Rumsfeld, for the indef-         Camp Cropper until July 20, 2006. Neither Plaintiff
inite, incommunicado detention of Plaintiffs,              was ever charged with any crime.
without due process or access to an attorney.
                                                                Plaintiffs filed suit against Donald Rumsfeld on
     Two days later, Plaintiffs were again shackled        December 18, 2006, alleging that Mr. Rumsfeld
and blindfolded, and then transported to Camp              should be held accountable for constitutional viola-
Cropper, another U.S. military compound in Bagh-           tions that occurred in Iraq at the hands of unidenti-
dad. At Camp Cropper, Plaintiffs were repeatedly           fied agents of the United States, as well as for the
interrogated and subjected to physically and men-          allegedly unconstitutional practices and policies en-
tally coercive tactics by military personnel, who re-      acted by Defendant Rumsfeld, which led to
fused to identify themselves. These unidentified in-       Plaintiffs' arrest and confinement.
dividuals also denied Plaintiffs' repeated requests
for an attorney.                                                On December 22, 2006, Plaintiff Vance filed a
                                                           Motion for Leave to Serve Expedited Third Party
     On April 20, 2006, Plaintiffs received letters        Discovery on the United States. The United States
from the Detainee Status Board, indicating that a          filed a Motion in Opposition and a “Statement of
proceeding would be held on April 23rd, to determ-         Interest” on January 11, 2007. Plaintiffs and the
ine their legal status as “enemy combatants,”              United States appeared before Judge Milton I.
“security internees,” or “innocent civilians.” The         Shadur, on January 16, 2007. At the hearing, Judge
letter explained that Plaintiffs did not have the right    Shadur questioned the advisability of permitting the
to legal counsel at that proceeding, and that they         requested discovery directed at the United States, in
could only present evidence and witnesses who              the absence of Defendant Rumsfeld. However,
were reasonably available at Camp Cropper. On              Judge Shadur stated that it would be beneficial for
April 22, 2006, Plaintiffs received a notice that the      the United States to facilitate the Plaintiffs in their
Detainee Status Board had determined that they             quest to determine the identities of the unknown in-
were “security internees,” and that they had the           dividuals responsible for their arrest, interrogation,
right to appeal the determination to Camp Cropper          mistreatment, and detention.
officials. Plaintiffs appealed, and requested that
they be allowed to testify on the other's behalf, and           The United States agreed that the discovery of
that their seized personal property be admitted as         just the identities of other potential defendants
evidence of their innocent civilian status.                would be less objectionable than allowing discov-
                                                           ery against the United States on substantive issues,
     *3 On April 26, 2006, Plaintiffs appeared be-         but argued that Plaintiffs had failed to demonstrate
fore the Board. However, they were not permitted           sufficient need that the information be obtained
to testify on the others' behalf, nor were they            through expedited discovery. Judge Shadur,
provided with the evidence that they had requested.        however, was sympathetic to Plaintiffs' concern
In addition, the Board refused to allow Plaintiffs to      that they likely would be faced with a statute of
see the evidence against them or to confront any ad-       limitations defense if discovery were not expedited.
verse witnesses. Nevertheless, on May 17, 2006,            In addition, Judge Shadur acknowledged the com-
Major General John Gardner authorized Mr. Ertel's          parative difficulty Plaintiffs would face in attempt-
release-18 days after the Board officially acknow-         ing to secure the identities of the unknown defend-
ledged that he was an innocent civilian. Mr.               ants, most, if not all of whom, were stationed in
Vance's detention continued for an additional two          Baghdad. Judge Shadur further stated that he did




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 50 of 64 PageID #:536
                           FOR EDUCATIONAL USE ONLY                            Page 4
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




not believe “a reasonable inquiry on the part of the           On February 21, 2007, the case was reassigned
government would find any difficulty in identifying       to Judge Wayne R. Andersen. Defendants sub-
persons that the plaintiff is not in a position to        sequently filed a Motion for Transfer of Venue,
identify.” 1/16/2007 Hearing Transcript at p. 8. As       which Judge Andersen denied on September 19,
such, Judge Shadur ordered the United States to “go       2007. Plaintiffs, who had agreed to stay their dis-
back and inquire into the availability of such in-        covery requests until Judge Andersen issued his rul-
formation through the kinds of sources that are           ing on Defendants' Motion for Transfer of Venue,
available to you.” Id. at p. 11,                          refiled their discovery Motion on October 1, 2007.
                                                          Judge Andersen referred all discovery matters, in-
     *4 The parties returned to Judge Shadur's            cluding Plaintiff's Motion for Limited Discovery, to
courtroom ten days later, on January 26, 2007. The        this Court.
United States reported that initial conversations
with officials at the State Department did not reveal          The parties appeared before the Court on Octo-
any individuals who might be responsive to the rel-       ber 5, 2007. At the hearing, the United States ar-
evant portion of Plaintiffs' discovery requests, but      gued that Plaintiffs' APA claim was moot, because
that the officials would require more time for in-        the United States Department of Defense (“DoD”)
vestigation. Counsel then stated that the Depart-         had already returned all of the property that it could
ment of Defense had conducted some interviews,            reasonably locate, and that the Plaintiffs were
and that “they are more likely to have people who         barred from seeking any other form of redress
are responsive to those categories, but they are go-      against military personnel under the APA. In re-
ing to require more time as well. Based on my con-        sponse, Plaintiffs stated that they had reason to be-
versation with them I would say that it would take        lieve that agencies in addition to the DoD may have
at least 60 days in order to conduct that investiga-      had possession of their property; thus the DoD's
tion and come to a determination as to who is not         bald assertion that it did not have any additional
responsive to those requests.” 1/26/2007 hearing          property belonging to Plaintiffs was, at best, incon-
transcript at p. 3.                                       clusive. Plaintiffs also raised the possibility that
                                                          employees of private government contractors might
     Although the United States initially agreed to       be among the “unidentified defendants” acting in
turn over the identities of potential defendants on a     concert with military personnel-and thus, were po-
rolling basis, counsel later balked, explaining that      tentially outside of the scope of the protections af-
the United States would not disclose the informa-         forded by the military authority exception-further
tion absent a competent court order to do so. Coun-       undermining Defendant's argument that Plaintiffs'
sel reiterated the difficulty that even the United        claims were moot.
States government would face in attempting to con-
duct the requested discovery in an active war zone.                           DISCUSSION
                                                               *5 Plaintiffs seek leave to discover the identit-
    On February 12, 2007, Plaintiffs amended their        ies of the individuals responsible for their arrest,
Complaint, naming the United States of America as         detention, and mistreatment in Iraq. Plaintiffs note
an additional Defendant. In Count XV of their             that the facilities where they were held are
Amended Complaint, Plaintiff asked that the Court,        “sterilized” facilities, meaning that all of the per-
pursuant to the Administrative Procedure Act              sonnel are anonymous to the detainees. As such,
(“APA”) 5 U.S.C § , 701 et seq. (West 2007), order        Plaintiffs claim, they do not have effective means
the United States to return personal property that        of identifying and naming these unknown defend-
Plaintiffs allege military personnel confiscated          ants.
from them when they were arrested in Iraq.
                                                              To that end, Plaintiffs have sought discovery




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 51 of 64 PageID #:537
                           FOR EDUCATIONAL USE ONLY                            Page 5
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




from the United States since January of 2007, when         ute of limitations (which will expire in approxim-
the United States informed Judge Shadur and                ately April of 2008) should apply to Plaintiffs' Bi-
Plaintiffs that, despite the inherent difficulties in-     vens claims or the District of Columbia's three-year
volved in conducting such discovery, the United            limitations period should-or at least-could have
States' investigation into the identity of additional      controlled. Compare Delgrado-Brunet v. Clar, 93
defendants would be complete in approximately 60           F.3d 339, 342 (7th Cir.1996) (noting that courts ap-
days. Obviously, more than 60 days has passed              plying Illinois law impose a two year statute of lim-
since the United States made this assertion, and the       itations on such claims) with Carney v. American
United States has never denied that it possesses           Univ., 151 F.3d 1090, 1096 (D.C.Cir.1998) (finding
much of the information that Plaintiff seeks. Yet,         that D.C. Circuit law imposes a three year statute of
the United States has staunchly refused to divulge         limitations on Bivens' claims). Contrary to the gov-
                                                                                FN5
the fruits of its investigation.                           ernment's assertion       , the question of which jur-
                                                           isdictions' law applies depends not upon the forum
     In its Response, the United States argues that        in which Plaintiffs filed suit, but upon Judge An-
Plaintiffs are not entitled to the information and                                                          FN6
                                                           dersen's resolution of the choice of law issues       .
that their Motion must be denied, because: 1)              It is conceivable that such a ruling would be issued
Plaintiffs have not demonstrated that expedited dis-       after Illinois' two-year statute of limitations period
covery of any matters is appropriate in this case; 2)      has passed, forcing Plaintiffs to shoulder the risk
this Court lacks jurisdiction to order discovery           that the district court's decision could effectively
against the United States; 3) granting Plaintiffs'         foreclose their ability to seek redress from the un-
Motion would raise serious Separation of Powers            known defendants.
concerns; and 4) Plaintiffs' discovery requests are
futile. The Court will address each of the govern-                  FN5. The United States insists that
ment's arguments in turn.                                           Plaintiffs have effectively manufactured
                                                                    the purported prejudice by choosing to file
I. Expedited Discovery is Appropriate                               in a forum with a shorter limitations peri-
     The United States notes that, despite the fact                 od.
that Plaintiffs have been seeking this information
for approximately one year, Plaintiffs' Motion is ac-               FN6. Of course, the forum in which the
tually one for expedited discovery, because the                     suit is filed is a factor in the choice of law
parties have not conferred pursuant to Fed.R.Civ.P.                 analysis.
26(f). The government asserts that Plaintiffs bear
the burden of demonstrating that expediting discov-             *6 The government counters that conducting
ery is necessary, and that any harm to Plaintiffs in       expedited discovery in a warzone outweighs any
not expediting discovery outweighs the prejudice to        such concerns. The Court disagrees. There is no ap-
the responding party if discovery is expedited. See        parent end in sight to the hostilities in Iraq, and the
generally, Merrill Lynch Pierce, Fenner & Smith,           United States is powerless to waive a statute of lim-
Inc. v. O'Connor, 194 F.R.D. 618, 623                      itations defense on behalf of the unknown defend-
(N.D.Ill.2000).                                            ants. In addition, the government represented to
                                                           Judge Shadur, almost one year ago, that it had
    Plaintiffs argue that delaying discovery would         already begun its investigation into the identities of
cause them irreparable harm, because of the loom-          the unknown defendants, and that it could conclude
ing statue of limitations deadline on their Bivens'        that investigation within about 60 days. The United
claims. Bivens v. Six Unknown Named Agents, 403            States has never denied that it possesses some if not
U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).            all of the information that Plaintiffs seek. There-
The parties dispute whether Illinois' two-year stat-       fore, the Court finds that potential harm to




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 52 of 64 PageID #:538
                           FOR EDUCATIONAL USE ONLY                            Page 6
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




Plaintiffs by delaying discovery outweighs any res-         such decisions are reviewed for an abuse of discre-
ulting prejudice to the United States.                      tion. Doty v. Illinois Cent. R.R. Co., 162 F.3d 460,
                                                            461 (7th Cir.1998).
II. This Court has Jurisdiction to Compel Dis-
covery                                                           Courts have taken a rational approach to dis-
     The United States bluntly asserts that this            covery requests made in advance of a determination
Court lacks jurisdiction to order the government to         regarding jurisdiction. Courts have generally found
produce discovery for the reasons explained in its          it unnecessary for a district court to order discovery
recently filed Motion to Dismiss Rule 12(b) (1). Of         or hold a hearing on a motion to dismiss for lack of
course, this Court lacks the authority to dispose of        subject matter jurisdiction where the facts are
the arguments raised in Defendant's Motion to Dis-          straightforward and the law is not complex. See
miss. See generally, Thomas v. Arn, 474 U.S. 140,           Hay v. Indiana State Bd. of Tax Com'rs, 312 F.3d
141-42, 106 S.Ct. 466, 88 L.Ed.2d 435 (U.S.1985);           876, 882 (7th Cir.2002) (“Because of the minimal
see also, Brown v. City of Chicago, No. 98-7949,            procedural requirements for ‘plain, speedy and effi-
2001 WL 1064259, at *1 (N.D.Ill. Sept.10, 2001)             cient’ set forth by the Supreme Court in Rosewell,
(noting that magistrate judges lack jurisdiction to         the district court could make a determination of ad-
rule on the City's motion to bifurcate trial, where         equacy based on the information before it, includ-
the referral only encompassed discovery disputes.)          ing by reviewing the applicable statutes establish-
But the Court need not resolve the United States'           ing the procedures for tax assessment review. Con-
Motion to Dismiss to properly evaluate Plaintiffs'          sequently, it was not an abuse of discretion for the
present Motion; an analysis of relevant law makes           district court to grant the motion to dismiss without
clear that the government's filing of a Motion to           allowing the landowners to conduct discovery”);
Dismiss-even one challenging the district court's           Cook v. Providence Hosp., 820 F.2d 176, 178 (6th
jurisdiction-does not strip the Court of the authority      Cir.1987) (finding that no hearing is required on a
to order appropriate discovery.                             motion to dismiss where the facts are relatively
                                                            simple, substantially uncontroverted, and the law is
     The resolution of a question concerning                not complex.)
“jurisdiction is vital only if the court proposes to is-
sue a judgment on the merits.” Sinochem Intern.                  *7 However, where additional discovery would
Co. Ltd. v. Malaysia Intern. Shipping Corp., ---            assist the court in resolving the jurisdictional is-
U.S. ----, ----, 127 S.Ct. 1184, 1192, 167 L.Ed.2d          sues, discovery is appropriate. Ignatiev v. United
15 (U.S.2007) quoting Intec USA, LCC v. Engels,             States, 238 F.3d 464, 467 (D.C.Cir.2001) (rejecting
467 F.3d 1038, 1041 (7th Cir.2006). In the instant          the district court's determination that the plaintiffs
case, it is clear that this discovery Motion is collat-     requested discovery was nothing more than a fish-
eral to a resolution of the merits.                         ing expedition, and finding that the district court
                                                            erred in granting the motion to dismiss for lack of
     The United States Supreme Court has held that          subject matter jurisdiction without permitting dis-
“federal courts have the power to order, at their dis-      covery on the jurisdictional question.); Rosner v.
cretion, the discovery of facts necessary to ascertain      United States, 231 F.Supp.2d 1202, 1218
their competency to entertain the merits.” Oppen-           (S.D.Fla.2002) (permitting the plaintiffs to conduct
heimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98         discovery to determine whether the government's
S.Ct. 2380, 57 L.Ed.2d 253 (1978). “Where issues            actions were non-military in nature, thus precluding
arise as to jurisdiction, or venue, discovery is avail-     the application of the APA's “military authority”
able to ascertain facts bearing on such issues.” Id.        exception, prior to resolving defendant's motion to
A district court has wide latitude in determining           dismiss.)
whether to grant a party's request for discovery and




                            © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 53 of 64 PageID #:539
                           FOR EDUCATIONAL USE ONLY                            Page 7
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




     In the instant case, Plaintiffs have argued that      the 494th MP Battalion in his search for Plaintiffs'
the APA military authority exception may not apply         property. Lt. Melson did not contact any other gov-
to certain unidentified defendants, if those defend-       ernment agencies or military departments, despite
                                     FN7
ants were not military personnel         . Absent the      the fact that FOIA documents that Mr. Vance re-
requested discovery, however, it would be im-              ceived demonstrate that the Naval Criminal Invest-
possible for Plaintiffs to support such an argument.       igative Service (“NCIS”) had control over at least
A full and fair analysis of the government's Motion        some of Mr. Vance's property, including his thumb
to Dismiss hinges on the disclosure of the identities      drives and cell phone. As such, the investigation
and status of the unknown defendants. Similarly,           described in Lt. Melson's affidavit appears on its
the district court's resolution of the Defendant           face to be incomplete.
Rumsfeld's qualified immunity argument would be-
nefit from information about the types of defend-               Plaintiffs next highlight numerous inconsisten-
ants involved in the abuses claimed by Plaintiffs.         cies in the Property Documents proffered by the
                                                           government. For example, the Property Documents
         FN7. Plaintiffs also argue that the excep-        include a property receipt for Mr. Vance that does
         tion may not apply, because the govern-           not match the receipt that Mr. Vance has in his pos-
         ment's failure to return the Plaintiffs' per-     session. Mr. Vance claims that these discrepancies
         sonal property is not military in nature.         raise doubts about the authenticity and reliability of
                                                           the property receipts.
     The United States counters that discovery is
not warranted in any event, because Plaintiffs' sole            *8 Finally, Plaintiffs argue that their APA
claim against the government-their claim for the re-       claim relates to the United States' failure to return
turn of personal property seized in Iraq-is moot.          property that was seized more than 18 months ago.
The United States bases its mootness argument on:          Because Plaintiffs' challenge against any govern-
1) the affidavit of Lt. David Melson, averring that        mental actors would be limited to the government's
the government has conducted a search of any and           failure to return their property, and not to the
all places where the property would have been              seizure itself, the act is not military in nature, and,
seized, stored or located; 2) Evidence/Property Cus-       therefore, falls outside of the scope of the military
tody documents (“Property Documents”) that pur-            authority exception. See Jaffe v. United St ates, 592
portedly demonstrate the chain of custody of the           F.2d 712, 720 (3rd Cir.1979) (ruling that the
property in question; and 3) the fact that the gov-        plaintiff's APA claim for failure to warn about the
ernment has made arrangements to return that prop-         medical risks associated with observing a nuclear
erty belonging to Plaintiffs that it was able to locate    test in Nevada did not fall within the military au-
FN8
     .                                                     thority exception, as the challenged conduct did not
                                                           occur in the field nor in time of war.) Indeed,
         FN8. Plaintiffs note that the only item that      Plaintiffs do not know if their property remains in
         the United States has found is Mr. Vance's        military custody, with the State Department, the
         laptop, and that the government has               FBI, the CIA, or a host of other agencies. As such,
         offered no explanation as to why it was           Plaintiffs argue, their claim is neither clearly barred
         able to locate this one item and no others.       FN9
                                                                 by the military authority exception nor moot,
                                                           and discovery is appropriate.
    Plaintiffs first attack Lt. Melson's affidavit,
noting that Lt. Melson claims to have contacted                     FN9. The Court is not ruling on the valid-
only the Joint Personnel Recovery Center                            ity of Plaintiffs' arguments, merely noting
(“JPRC”), the Evidence Custodian for the Military                   the existence of reasonable opposition to
Policy Criminal Investigative Division (“CID”) and                  the government's position.




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 54 of 64 PageID #:540
                           FOR EDUCATIONAL USE ONLY                            Page 8
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




     The Court agrees that the evidence proffered by            *9 Nevertheless, the government argues, it is
the government is far from conclusive on the issue         impossible to divorce this case from the realities of
of mootness. Moreover, even if the government's            an ongoing war in Iraq. Agreed. However, the cases
evidence was not flawed, this evidence would not           cited by the government are tangential, at best, to
moot Plaintiffs' claims if the district court determ-      the issue of whether the requested discovery in this
ines that the government's conduct was not military        case is advisable or even permissible. For example,
                                                                                                         FN10
in nature, or if the unidentified actors were private      the government cites to Chappel v. Wallace          ,
governmental contractors-like many of the al-              where the Court discussed the unique distinction
legedly politically-connected individuals who were         between military and civilian life:
the subject of Plaintiffs reports to Agent Carlisle-
who are not shielded by the APA's military author-                  FN10. Similarly, Alhassan v. Hagee, 424
ity exception. As such, it is difficult to see how the              F.3d 518, 525 (7th Cir.2005) concludes
district court can resolve Defendants' argument that                that it would be inappropriate for courts to
the military authority exception bars Plaintiffs'                   review whether a soldier's evidence of his
APA claim, without a more clear understanding of                    opposition to war was sufficient to estab-
the individuals involved in the complained of ab-                   lish that he was a conscientious objector
uses.                                                               whether his objection to war was based on
                                                                    religious concerns, and whether his beliefs
     In conclusion, the Court finds that the issue of               were deeply felt. Responsibility for making
jurisdiction in this case is complex and fact intens-               such determinations rest with the military,
ive. Analysis of the issues raised in Defendants'                   not the courts.
Motion to Dismiss would only benefit from appro-
priately tailored discovery. As such, the Court re-          [J]udges are not given the task of running the
jects the United States' claim that the arguments            Army. The responsibility for setting up channels
raised in its Motion to Dismiss strip the Court of           through which ... grievances can be considered
the power to compel discovery.                               and fairly settled rests upon the Congress and
                                                             upon the President of the United States and his
III. Tailored Discovery Would Not Violate Sep-               subordinates. The military constitutes a special-
aration of Powers Concerns.                                  ized community governed by a separate discip-
     The United States next argues that separation-          line from that of the civilian. Orderly government
of-powers concerns dictate against granting                  requires that the judiciary be as scrupulous not to
Plaintiffs' Motion for discovery. The government             interfere with legitimate Army matters as the
notes that the purpose of the APA's “military au-            Army must be scrupulous not to intervene in judi-
thority” exception is to prevent federal courts from         cial matters.
interfering in military strategy, decision-making,           462 U.S. 296, 301, 103 S.Ct. 2362, 76 L.Ed.2d
and actions occurring in “combat zones or in pre-            586 (1983) (quoting Orloff v. Willoughby, 345
paration for, or in the aftermath of, battle.” Def.'s        U.S. 83, 93-94, 73 S.Ct. 534, 540, 97 L.Ed. 842
Resp. at 6, citing Doe v. Sullivan, 938 F.2d 1370,           (1953)).
1380 (D.C.Cir.1991) (finding that the plaintiff's
challenge to a rule published by the FDA was not a              But the case at bar involves charges filed by ci-
military matter.) Notably, the district court has not      vilians-not soldiers attempting to avoid the jurisdic-
ruled that the military authority exception to the         tion of a military tribunal. And caselaw teaches that
APA applies in this case, and Plaintiffs have              citizens have the right to sue the government for
offered colorable arguments that the exception does        abuses that occurred during wartime, and that the
not apply.                                                 judiciary retains the authority to adjudicate those
                                                           suits. In Hamdi v. Rumsfeld, the United States Su-




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 55 of 64 PageID #:541
                           FOR EDUCATIONAL USE ONLY                            Page 9
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




preme Court rejected “the Government's assertion           is necessary .. and the process that a citizen con-
that separation of powers principles mandate a             tends he is due before he is deprived of a constitu-
heavily circumscribed role for the courts in such          tional right,” should be resolved by balancing the
circumstances. Indeed, the position that the courts        plaintiff's constitutional rights against the govern-
must forgo any examination of the individual case          ment's separation of power and wartime concerns.
and focus exclusively on the legality of the broader       Id., citing Mathews v. Eldridge, 424 U.S. 319, 96
detention scheme cannot be mandated by any reas-           S.Ct. 893, 47 L.Ed.2d 18 (1976).
onable view of separation of powers, as this ap-
proach serves only to condense power into a single              The Court balanced Mr. Hamdi's assertion that
branch of government. We have long since made              he should have been afforded full due process
clear that a state of war is not a blank check for the     rights, as the risk of an erroneous deprivation of
President when it comes to the rights of the Na-           liberty absent such protections was unacceptably
tion's citizens.” 542 U.S. 507, 535-36, 124 S.Ct.          high, with the government's claim that enemy com-
263, 265 (2004).                                           batants-even if they are citizens-are entitled to only
                                                           minimal process. The government highlighted the
     The Hamdi Court's decision demonstrates that,         “practical difficulties that would accompany a sys-
not only do citizens detained during wartime have          tem of trial-like process” because “military officers
the right to seek redress in the courts, but that the      who are engaged in the serious work of waging
courts have the authority to require the United            battle would be unnecessarily and dangerously dis-
States to afford those litigants certain processes,        tracted by litigation half a world away, and discov-
despite the exigencies of war. Mr. Hamdi, a United         ery into military operations would both intrude on
States citizen, was taken into custody in Afgh-            the sensitive secrets of national defense and result
anistan, after he was allegedly found supporting           in a futile search for evidence buried in the rubble
Taliban soldiers against the United States. Mr.            of war.” 542 U.S. at 531-32, 124 S.Ct. at 2648.
Hamdi was subsequently detained, indefinitely, in a
military facility in the United States, and he filed a          The Court concluded that a citizen-detainee
petition for habeas corpus. Mr. Hamdi argued that          seeking to challenge his classification as an enemy
he was denied a meaningful and timely hearing on           combatant must receive notice of the factual basis
the issue of whether he was an enemy combatant,            for his classification, and a fair opportunity to rebut
and that his extra-judicial detention, which began         the government's assertions before a neutral
and ended with the submission of an affidavit based        tribunal. 542 U.S. at 533, 124 S.Ct. at 2648. In so
on third-party hearsay, violated his rights under the      ruling, the Court found it “unlikely that this basic
Fifth and Fourteenth Amendments. Id, 542 U.S. at           process will have the dire impact on the central
524-25,                                                    functions of warmaking that the Government fore-
                                                           casts.” Id at 534, 124 S.Ct. at 2639. The Court fur-
     *10 The government argued that “[r]espect for         ther noted that such a process would meddle little
separation of powers and the limited institutional         into the waging of war, inquiring only into the ap-
capabilities of courts in matters of military de-          propriateness of certain detentions, explaining:
cision-making in connection with an ongoing con-
flict” ought to eliminate entirely any individual pro-       While we accord the greatest respect and consid-
cess, restricting the courts to investigating only           eration to the judgments of military authorities in
whether the broader detention scheme itself is legal.        matters relating to the actual prosecution of a
Id. at 527. A majority of the Supreme Court dis-             war, and recognize that the scope of that discre-
agreed, and found instead that the “tension ...              tion necessarily is wide, it does not infringe on
between the autonomy that the Government asserts             the core role of the military for the courts to exer-
                                                             cise their own time-honored and constitutionally




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 56 of 64 PageID #:542
                           FOR EDUCATIONAL USE ONLY                           Page 10
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




  mandated roles of reviewing and resolving claims                   FN11. The United States complains that
  like those presented here.                                         the requested discovery is inappropriate,
                                                                     because military personnel on active duty
    542 U.S. at 535, 124 S.Ct. at 1249-50.                           in Iraq should not be required to defend
                                                                     against a lawsuit, half way around the
     Obviously, the issue presented here is distin-
                                                                     world. Plaintiffs correctly point out that
guishable; the United States has not contested the
                                                                     such concerns can be appropriately ad-
feasibility of asserting an APA claim against it, but
                                                                     dressed after the unknown defendants have
has instead challenged the validity of Plaintiffs'
                                                                     been identified. For example, Congress has
claims, and its obligation to produce discovery as a
                                                                     enacted the Servicemembers' Civil Relief
result. With the exception of the APA's military au-
                                                                     Act, 50 U.S.C. app. § 501 et seq., which
thority exception-the applicability of which
                                                                     allows courts to stay litigation against' de-
Plaintiffs contest-the government has not argued
                                                                     fendants in the active duty military.
that Congress has authorized the suspension of
APA suits against it. Nevertheless, Hamdi is in-                 Finally, while the Court is sensitive to the ex-
structive in assisting this Court's balancing of            treme challenges presented by the ongoing hostilit-
Plaintiffs' need for information relevant to this litig-    ies in Iraq, the Court cannot accept the practical
ation against the undeniable hurdles of gathering           consequences of the United States' position-that the
discovery in Iraq during wartime.                           existence of a war so diminishes the authority of
                                                            the judiciary that it must suspend the normal routes
     *11 As discussed above, if the United States
                                                            of discovery, based on little more than the United
does not provide Plaintiffs with the identities of the
                                                            States' own assessment of its opponent's position. It
unknown defendants, there is a very real possibility
                                                            is the resulting concentration of power in the exec-
that the applicable statute of limitations will pre-
                                                            utive branch that would offend separation of
vent Plaintiffs from ever seeking redress from po-
                                                            powers concerns.
tentially liable individuals. In addition, the Court is
not persuaded that gathering this information will              The Court concludes that Plaintiffs should be
require the United States to “go out into the field to      afforded that basic discovery necessary to enable
interview” soldiers “some of whom may be con-               Plaintiffs to avoid a potential statute of limitations'
ducting combat operations.” Def.'s Resp. at p. 7.           defense. As such, the United States shall produce to
Plaintiffs very specifically identified the dates and       Plaintiffs the identities of the unknown defendants
locations of their detention. It strains credulity to       within 30 days of the entry of this Opinion.
believe that the government and/or military does
not have in place procedures for documenting indi-          IV. Potential Qualified Immunity Arguments are
viduals working in those facilities at specific times.      Insufficient to Defeat Plaintiffs' Discovery Re-
                                                            quest.
     Moreover, the United States has already been                The United States asserts that requiring it to
ordered by Judge Shadur to begin such an investig-          undertake discovery in a war zone is inappropriate
ation, and has stated that such an investigation            for the additional reason that Plaintiffs' claims
would be completed in approximately March of                against the unidentified defendants will be futile.
2007. The government does not deny that it already          The United States confidently asserts that any and
has the information that Plaintiffs seek, it simply         all claims against both known and unknown de-
refuses to divulge the information. As such, it is not      fendants will be dismissed on qualified immunity
clear the extent to which the separation of powers          grounds, and that caselaw dictates that any order
concerns cited by the United States are even implic-        compelling discovery should await a ruling on the
     FN11
ated       .                                                district court's determination of the Defendants'




                            © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 57 of 64 PageID #:543
                           FOR EDUCATIONAL USE ONLY                           Page 11
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




qualified immunity arguments.                                       while living abroad, was well established
                                                                    at the time they were detained. Citing
     Many courts have noted the “importance of                      Hamdi, 542 U.S. at 533.
resolving immunity questions at the earliest pos-
sible stage in litigation.” Hunter v. Bryant, 502 U.S.          The government's position is simply untenable.
224, 227, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991)            There is no statutory or caselaw support for the pro-
(citing Harlow v. Fitzgerald, 457 U.S. 800, 818,           position that a court should delay discovery based
102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). While              on the United States' bald representation that un-
Harlow and its progeny sought to protect govern-           known defendants will be immune from suit. Nor
ment officials who were likely entitled to immunity        do the allegations in Plaintiffs' Amended Complaint
from broad reaching discovery, the Supreme Court           compel a conclusion that the unknown defendants
has acknowledged that “limited discovery may               are necessarily military employees entitled to im-
sometimes be necessary” before a court can resolve         munity. See Fed. R, Civ. P. 15(a)(2) (noting that
the issue of qualified immunity. CrawfordEl v. Brit-       courts should “freely give leave” to allow plaintiffs
ton, 523 U.S. 574, 593 n. 14, 118 S.Ct. 1584, 140          to amend their complaints “when justice so re-
L.Ed.2d 759 (1998); see also, Fairley v. Fermaint          quires.”) Plaintiffs' allegations are consistent with
482 F.3d 897, 900 (7th Cir.2007) (noting that              theories advanced by counsel in court, that private
“qualified immunity gives the defendant a right not        government contractors may have been acting in
only to prevail but also to avoid entanglement in          concert with the military in orchestrating Plaintiffs'
the litigation-sometimes dubbed a ‘right not to be         arrests. Only additional discovery will reveal if the
tried,’ this entitlement includes a right to avoid dis-    government's predictions are accurate. Therefore,
covery”, but only if matters are “sufficiently clear”      the Court rejects the United States' argument that
at the outset of the suit.)                                the issue of qualified immunity prevents the Court
                                                           from proceeding on Plaintiffs' discovery Motion.
     *12 In the instant case, it is impossible to de-
termine whether the unknown defendants can raise               In addition, Plaintiffs' unopposed request for
a colorable claim for qualified immunity, precisely        leave to serve subpoenas on SBC Global for email
because they-and their positions either within the         correspondence and on Orascom for relevant cell
government, military, or the private sector-are un-        phone records is granted.
known. The only Defendant to have thus far filed a
claim for qualified immunity is Defendant Rums-                               CONCLUSION
feld. While Defendant Rumsfeld might present a vi-              The present Motion seeks to discover the iden-
                FN12                                       tities of those individuals responsible for Plaintiffs'
able argument          that he should not be required
to engage in discovery until his claim for immunity        arrest and detention in Iraq. Almost one year ago,
is resolved, Plaintiffs are not seeking discovery          the United States represented to Judge Shadur that
from Defendant Rumsfeld. Plaintiffs are seeking            it could obtain this information within 60 days, and
the identities of the unknown defendants from the          the government has never denied that it possesses
United States, and the United States did not raise a       information responsive to Plaintiffs' request. In re-
claim for qualified immunity in its Response to            fusing to produce such information, the government
Plaintiffs' Motion or in its Motion to Dismiss.            has raised a dubious challenge to the court's juris-
                                                           diction, speculated as to the viability of potential
         FN12. Of course, Plaintiffs challenge the         defenses that might be asserted by presently un-
         viability of Defendant Rumsfeld's qualified       known defendants, decided that its assessment of
         immunity claim, noting that an American           the weakness of Plaintiffs' claims should excuse the
         citizen's right to be free from involuntary       government's participation in discovery, and argued
         confinement without due process, even             that separation-of-powers concerns counsel against




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
  Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 58 of 64 PageID #:544
                           FOR EDUCATIONAL USE ONLY                           Page 12
Not Reported in F.Supp.2d, 2007 WL 4557812 (N.D.Ill.)
(Cite as: 2007 WL 4557812 (N.D.Ill.))




the court performing its judicial duties, in favor of
concentrating discretion and power within the exec-
utive branch.

     The Court does not presume to foresee the ulti-
mate validity of the claims and defenses raised in
this lawsuit. But the Court is convinced that it has
both the authority and the obligation to order the
United States to discover and produce to Plaintiffs
the identities of the individuals responsible for
Plaintiffs' arrests, detention, and mistreatment in Ir-
aq.

     *13 Therefore, the Court grants Plaintiffs' Mo-
tion to the extent that it seeks the identities of un-
known defendants responsible for their arrest, de-
tention, and mistreatment while at Camps Prosper-
ity and Cropper in Iraq. The Court denies Plaintiffs'
Motion to the extent that it seeks all documents
concerning Plaintiffs, as this evidence does not im-
plicate the statute of limitations concerns that in-
formed this Court's decision. Similarly, the Court
denies Plaintiffs' Motion to the extent that it asks
the government to identify all persons who issued
and or signed any policy or order that relates to the
topics listed in six broad categories, even if such
policy and/or order was of general applicability and
not specific to Plaintiffs' case.

    Therefore, Plaintiffs' Motion to identify the un-
known defendants is Granted, Plaintiff's Motion for
leave to serve subpoenas on SBC Global and Oras-
com is Granted, but Plaintiffs' Motion for all addi-
tional discovery is Denied, without prejudice.

N.D.Ill.,2007.
Vance v. Rumsfeld
Not Reported in F.Supp.2d, 2007 WL 4557812
(N.D.Ill.)

END OF DOCUMENT




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 59 of 64 PageID #:545
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 60 of 64 PageID #:546
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 61 of 64 PageID #:547
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 62 of 64 PageID #:548
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 63 of 64 PageID #:549
Case: 1:19-cv-03547 Document #: 15-4 Filed: 06/05/19 Page 64 of 64 PageID #:550
